                                      WRIGHT105-3
                Case 4:12-cv-00131 Document  CLOSE Filed
                                                   & BARGER,  LLP
                                                         on 02/14/20 in TXSD Page 1 of 49
                                                      One Riverway, Suite 2200
                                                      Houston, TX 77056-1919
                                                          (713) 572-4321

                                                         Tax ID: XX-XXXXXXX



                                                                                                                        Page: 1
      Lois Davis                                                                                                     02/14/2020
      1510 Eldridge Pkwy                                                                                Account No: 665-001C
      Houston TX 77077                                                                                   Invoice No:     50457




      Davis v Fort Bend County, Texas
      In the Southern District of Texas

                                 This invoice includes fees and expenses through 01/31/2020.



                                                                  Fees

                                                                                                 Rate       Hours
10/10/2013    RM     Call with client, review of case, call with trial counsel.                350.00        1.80       630.00

10/11/2013    RM     Call with client, review of case, call with trial counsel.                350.00        2.00       700.00

10/14/2013    RM     Negotiate standstill with respect to taxing of costs with opposing
                     counsel.                                                                  350.00        0.80       280.00

10/16/2013    RM     Analyzing issues for appeal.                                              350.00        2.00       700.00

10/18/2013    RM     Analysis of legal issues for appeal.                                      350.00        1.50       525.00

10/21/2013    RM     Reviewing case, analyzing appellate issues; calls with opposing
                     counsel.                                                                  350.00        4.70      1,645.00

10/22/2013    RM     Drafting appellate brief.                                                 350.00        1.60       560.00

10/23/2013    RM     Drafting appellate brief                                                  350.00        4.70      1,645.00
              RM     Drafting appellate brief                                                  350.00        4.80      1,680.00

10/25/2013    RM     Drafting appellate brief                                                  350.00        5.00      1,750.00

10/28/2013    RM     Reviewing case, analyzing appellate issues; calls with opposing
                     counsel.                                                                  350.00        2.40       840.00

10/30/2013    RM     Drafting appellate brief.                                                 350.00        0.70       245.00

11/06/2013    RM     Drafting appellate brief                                                  350.00        1.80       630.00

11/07/2013    RM     Drafting appellate brief                                                  350.00        1.50       525.00

11/08/2013    RM     Review of appellate settlement conference letter; emails with client
                     regarding potential to discuss settlement.                                350.00        1.10       385.00

11/21/2013    RM     Drafting appellate brief                                                  350.00        4.50      1,575.00
                Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 2 of 49                            Page: 2
      Lois Davis                                                                                                 02/14/2020
                                                                                                    Account No: 665-001C
                                                                                                     Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                             Rate       Hours
11/22/2013    RM     Drafting appellate brief                                              350.00        7.00      2,450.00

11/26/2013    RM     Drafting appellate brief                                              350.00        3.40      1,190.00

12/02/2013    RM     Drafting post-trial brief.                                            350.00        1.10       385.00

12/12/2013    RM     Call with Wes re: post-trial motions.                                               0.50           n/c

12/30/2013    RM     Call with opposing counsel; drafting request for record on appeal.    350.00        1.10       385.00
              RM     Drafting appellate brief.                                             350.00        1.20       420.00

01/08/2014    RM     Drafting appellate brief                                              350.00        1.10       385.00

01/09/2014    RM     Drafting appellate brief.                                             350.00        2.60       910.00

01/10/2014    RM     Drafting appellate brief                                              350.00        2.40       840.00

01/13/2014    RM     Drafting appellate brief                                              350.00        4.50      1,575.00

01/14/2014    RM     Continued revisions to brief                                          350.00        4.90      1,715.00

01/16/2014    RM     Drafting appellate brief                                              350.00        4.40      1,540.00

01/20/2014    RM     Appellate brief                                                                     6.50           n/c

01/22/2014    RM     Drafting appellate brief.                                             350.00        1.10       385.00

01/23/2014    RM     Drafting appellate brief                                              350.00        4.40      1,540.00

01/27/2014    RM     Drafting appellate brief                                              350.00        4.00      1,400.00

01/28/2014    RM     Drafting appellate brief                                              350.00        3.30      1,155.00

01/29/2014    RM     Drafting appellate brief                                              350.00        2.20       770.00

01/30/2014    RM     Continue revising brief.                                              350.00        2.40       840.00

02/10/2014    RM     Finalizing brief for filing.                                          350.00        2.20       770.00

02/11/2014    RM     File brief                                                                          1.40           n/c

02/28/2014    RM     Reviewing opposition brief.                                           350.00        2.00       700.00

03/03/2014    RM     Drafting reply brief.                                                 350.00        2.60       910.00

03/10/2014    RM     Drafting reply brief                                                  350.00        1.00       350.00

03/11/2014    RM     Drafting reply brief.                                                 350.00        0.90       315.00

03/17/2014    RM     Complete and file reply. Prepare print copies.                        350.00        1.10       385.00

04/17/2014    RM     Review oral argument order; prepare e-mail to client regarding oral
                     argument                                                              350.00        0.30       105.00
                Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 3 of 49                                Page: 3
      Lois Davis                                                                                                     02/14/2020
                                                                                                        Account No: 665-001C
                                                                                                         Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                                 Rate       Hours
04/24/2014    RM     Review correspondence regarding court date                                350.00        0.40       140.00

05/23/2014    RM     Prepare for oral argument.                                                350.00        1.20       420.00

05/26/2014    RM     Prepare for oral argument.                                                350.00        0.80       280.00
              RM     Research judges and prepare e-mail to client describing panel.            350.00        0.30       105.00

05/27/2014    RM     Prepare for oral argument.                                                350.00        0.50       175.00

05/29/2014    RM     Prepare for oral argument.                                                350.00        2.20       770.00

05/30/2014    RM     Prepare for oral argument.                                                350.00        3.20      1,120.00
              RH     Analysis/review briefing and strategize for oral argument in Fifth
                     Circuit.                                                                  500.00        1.00       500.00

05/31/2014    RM     Prepare for oral argument.                                                350.00        4.50      1,575.00

06/01/2014    RM     Travel to New Orleans                                                     350.00        2.50        875.00
              RM     Prepare for oral argument.                                                350.00        7.50      2,625.00

06/02/2014    RH     Travel to/from New Orleans for 5th Circuit argument.                      500.00        6.40      3,200.00
              RH     Attend and participate at oral argument in 5th Circuit.                   500.00        2.50      1,250.00
              RM     Prepare for oral argument.                                                350.00        2.80        980.00
              RM     Appear at and deliver oral argument in Fifth Circuit.                     350.00        2.70        945.00
              RM     Travel back to Houston after oral argument.                               350.00        2.60        910.00

06/03/2014    RH     Analysis of notes from oral argument for potential post-submission
                     letter brief.                                                             500.00        0.80       400.00
              RM     Summarize oral argument for client and review recording.                  350.00        1.00       350.00

08/26/2014    RM     Review appellate decision; calls with client; calls with trial counsel;
                     calls with journalists.                                                   350.00        2.50       875.00

08/27/2014    RM     Continue to communicate with trial counsel regarding strategy
                     going forward; call with client.                                          350.00        0.70       245.00

09/08/2014    RM     Review en banc motion; prepare potential response.                        350.00        1.50       525.00

09/12/2014    RM     Prepare response to en banc petition.                                     350.00        2.00       700.00

09/14/2014    RM     Draft reply to en banc petition.                                          350.00        1.50       525.00

09/17/2014    RM     Draft reply to en banc petition.                                          350.00        8.50      2,975.00

09/18/2014    RM     Draft reply to en banc petition.                                          350.00        7.50      2,625.00

09/20/2014    RM     Draft reply to en banc petition.                                          350.00        5.50      1,925.00

09/22/2014    RM     Finish drafting and file response to en banc petition.                    350.00        9.00      3,150.00

10/23/2014    RM     Discuss next steps and trial strategy; review issuance of mandate.        350.00        1.00       350.00

10/30/2014    RM     Discuss next steps and trial strategy.                                    350.00        0.70       245.00
                Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 4 of 49                             Page: 4
      Lois Davis                                                                                                  02/14/2020
                                                                                                     Account No: 665-001C
                                                                                                      Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                              Rate       Hours
12/11/2014    RH     Revise/edit demand letter to Defendant.                                500.00        1.00       500.00

12/22/2014    RH     Review/edit/revise demand letter.                                      500.00        0.80       400.00

12/23/2014    RM     Drafting and revisions to demand letter.                               350.00        1.50       525.00

01/05/2015    RM     Drafting and revisions to demand letter.                               350.00        0.80       280.00

01/13/2015    RM     Evaluation of cert. petition.                                          350.00        1.80       630.00

01/14/2015    RM     Further work on cert petition review; prep for scheduling
                     conference.                                                            350.00        3.00      1,050.00

01/15/2015    RM     Preparation for scheduling conference and trial                        350.00        1.50       525.00
              RH     Analysis of cert petition filed by For Bend County and potential for
                     action by Supreme Court of United States.                              500.00        2.00      1,000.00

01/16/2015    RM     Review and analyze cert petition; call w. Lois Davis.                  350.00        1.50       525.00

01/22/2015    RM     Review and analyze cert petition.                                      350.00        2.50       875.00
              RH     Analysis of potential conflicts among Circuit Courts on controlling
                     issues for Response to Defendant's Cert. Petition.                     500.00        2.40      1,200.00

01/23/2015    RM     Review and analyze cert petition; call w. Lois Davis.                  350.00        1.50       525.00

01/26/2015    RM     Work on potential cert petition brief in opposition.                   350.00        1.40       490.00

01/27/2015    RM     Work on potential cert petition brief in opposition.                   350.00        2.50       875.00

01/28/2015    RM     Further work on cert. petition; work on prep for scheduling
                     conference.                                                            350.00        2.50       875.00

01/29/2015    RM     Work on brief in opposition.                                           350.00        1.50       525.00

01/30/2015    RM     Continue work on potential cert response and prep for scheduling
                     conference.                                                            350.00        2.00       700.00

02/02/2015    RM     Drafting brief in opposition.                                          350.00        6.00      2,100.00

02/03/2015    RM     Work on potential cert petition brief in opposition.                   350.00        2.50       875.00

02/04/2015    RH     Prepare for status conference.                                         500.00        0.40        200.00
              RH     Attend and participate at status conference.                           500.00        2.10      1,050.00
              RM     Work on potential cert petition brief in opposition.                   350.00        2.00        700.00

02/05/2015    RM     Drafting brief in opposition.                                          350.00        4.00      1,400.00

02/06/2015    RM     Drafting brief in opposition.                                          350.00        4.50      1,575.00

02/09/2015    RM     Work on brief in opposition.                                           350.00        2.50       875.00

02/10/2015    RM     Work on cert petition brief in opposition.                             350.00        3.20      1,120.00

02/11/2015    RM     Work on brief in opposition.                                           350.00        4.50      1,575.00
                Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 5 of 49                                     Page: 5
      Lois Davis                                                                                                          02/14/2020
                                                                                                             Account No: 665-001C
                                                                                                              Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                                     Rate        Hours

02/12/2015    RM     Work on brief in opposition.                                                   350.00        4.00      1,400.00
              RM     Work on brief in opposition.                                                   350.00        4.50      1,575.00

02/16/2015    RM     Work on brief in opposition.                                                   350.00        3.50      1,225.00

02/17/2015    RM     Work on potential cert petition brief in opposition.                           350.00        2.50       875.00

02/18/2015    RM     Work on brief in opposition.                                                   350.00        4.50      1,575.00

02/19/2015    RM     Work on brief in opposition.                                                   350.00        1.00       350.00

02/20/2015    RM     Work on brief in opposition.                                                   350.00        4.30      1,505.00

02/23/2015    RM     Work on potential cert petition brief in opposition.                           350.00        2.00       700.00

02/25/2015    RM     Drafting extension motion. Call w/ R. Morse.                                   350.00        1.20       420.00

02/26/2015    RH     Attention to recent filings regarding reschedule court conference.             500.00        0.40       200.00

03/02/2015    RH     Attention to ruling from court resetting conference date.                      500.00        0.30       150.00

03/05/2015    RM     Drafting brief in opposition.                                                  350.00        2.50       875.00

03/06/2015    RM     Drafting brief in opposition.                                                  350.00        1.20       420.00

03/09/2015    RM     Drafting brief in opposition.                                                  350.00        1.40       490.00

03/10/2015    RM     Drafting brief in opposition.                                                  350.00        2.00       700.00

03/12/2015    RM     Drafting brief in opposition.                                                  350.00        6.00      2,100.00

03/13/2015    RM     Drafting brief in opposition.                                                  350.00        2.50       875.00

03/16/2015    RM     Drafting brief in opposition.                                                  350.00        2.70       945.00

03/17/2015    RM     Drafting brief in opposition.                                                  350.00        3.20      1,120.00

03/18/2015    RM     Drafting brief in opposition.                                                  350.00        3.50      1,225.00

03/19/2015    RM     Drafting brief in opposition.                                                  350.00        2.50       875.00

03/20/2015    RM     Review/analyze                                                                 350.00        4.50      1,575.00

03/22/2015    RM     Drafting brief in opposition.                                                  350.00        4.00      1,400.00

03/23/2015    RM     Drafting brief in opposition.                                                  350.00        3.00      1,050.00

03/24/2015    RH     Revise/edit/draft Plaintiff's brief in opposition to cert. petition filed by
                     Fort Bend County.                                                              500.00        3.20      1,600.00
              RM     Drafting brief in opposition.                                                  350.00        3.20      1,120.00

03/25/2015    RM     Drafting brief in opposition.                                                  350.00        3.50      1,225.00
                Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 6 of 49                              Page: 6
      Lois Davis                                                                                                   02/14/2020
                                                                                                      Account No: 665-001C
                                                                                                       Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                               Rate       Hours
03/26/2015    RM     Drafting brief in opposition.                                           350.00        2.40       840.00

03/27/2015    RM     Complete and circulate brief to printer.                                350.00        2.50       875.00

03/28/2015    RM     Reviewing proof of brief.                                               350.00        2.00       700.00

03/29/2015    RM     Drafting brief in opposition.                                           350.00        1.90       665.00

03/30/2015    RM     Drafting brief in opposition.                                           350.00        5.50      1,925.00

03/31/2015    RM     Finalizing proof of brief in opposition; filing brief.                  350.00        5.00      1,750.00

04/02/2015    RH     Review/revise/edit brief in opposition to cert petition.                500.00        1.60       800.00

04/14/2015    RH     Analysis of Fort Bend's brief in reply to SCOTUS.                       500.00        1.20       600.00

04/23/2015    RM     Call with L. Davis                                                      350.00        1.00       350.00

04/24/2015    RM     Call with L. Davis                                                      350.00        0.90       315.00

05/04/2015    RH     Attention to status of cert. petition.                                  500.00        0.30       150.00
              RM     Review of Supreme Court docket. Discussion with colleagues
                     regarding possible consequences of no response.                         350.00        1.50       525.00

05/06/2015    RM     Call w/ Ms. Davis                                                       350.00        0.50       175.00

05/07/2015    RM     Further research and calls regarding current status of case.            350.00        1.00       350.00

05/11/2015    RM     Work and research on petition for rehearing.                            350.00        2.00       700.00
              RM     Further review of Supreme Court status quo.                             350.00        0.50       175.00
              RH     Attention to status of pending cert petition and court conferences.     500.00        0.30       150.00
              RH     Attention to district court notice resetting conference.                500.00        0.20       100.00

05/18/2015    RM     Further review of Supreme Court status quo.                             350.00        0.50       175.00

06/01/2015    RH     Attention to status of case and analysis of related SCOTUS opinion
                     (EEOC v. Abercrombie) issued today.                                     500.00        1.50       750.00
              RM     Review/analyze new Supreme Court decision. Consider whether to
                     file supplemental brief.                                                350.00        2.00       700.00

06/02/2015    RH     Analysis of Defendant's Supplemental Brief.                             500.00        0.50       250.00
              RM     Draft reply to supplemental brief submitted by opposing counsel;
                     call with opposing counsel; call with Supreme Court.                    350.00        3.50      1,225.00

06/08/2015    RM     Review of Supreme Court orders list for cert denial; call with media
                     regarding cert denial; call w. Lois Davis regarding Cert denial; Call
                     with Randy Morse re: cert denial and next steps.                        350.00        2.50       875.00

06/11/2015    RM     Review demand letter to determine whether revised letter should
                     be sent; update legal research.                                         350.00        0.70       245.00

06/23/2015    RM     Call with Randy Morse                                                   350.00        0.20        70.00

07/31/2015    RM     Discussion with client and prep for conference with court.              350.00        1.00       350.00
                Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 7 of 49                            Page: 7
      Lois Davis                                                                                                 02/14/2020
                                                                                                    Account No: 665-001C
                                                                                                     Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                            Rate        Hours

08/04/2015    RM     Analysis of various issues for eventual trial.                        350.00        1.10       385.00

08/05/2015    RM     Analysis of various issues for eventual trial.                        350.00        1.60       560.00

08/11/2015    RM     Prep for hearing.                                                     350.00        1.80       630.00

08/12/2015    RH     Attend and participate at scheduling conference and discussions
                     with Defendant's counsel regarding potential for setlement.           500.00        2.00      1,000.00
              RH     Analysis of Defendant's claims of failure to exhaust administrative
                     remedies and potential waiver defense.                                500.00        2.50      1,250.00
              RH     Analysis of necessary discovery and experts.                          500.00        0.50        250.00
              RM     Prep for hearing; attend hearing; discussions and research
                     post-hearing.                                                         350.00        3.00      1,050.00

08/13/2015    RM     Further research into issues raised by court hearing.                 350.00        2.60       910.00

08/14/2015    RM     Work on preparing case for trial.                                     350.00        0.90       315.00

08/19/2015    RM     Continued research into exhaustion issue.                             350.00        0.50       175.00

08/20/2015    RM     Further research into issues raised by court hearing.                 350.00        1.30       455.00

08/21/2015    RM     Work on preparing case for trial.                                     350.00        1.10       385.00

08/27/2015    RH     Outline plan for discovery requests, depositions, witnesses (fact
                     and experts), and updated demand letter.                              500.00        0.60       300.00
              RH     Analysis of Defendant's new "exhaustion of administrative
                     remedies" defense.                                                    500.00        0.60       300.00

08/28/2015    RM     Work on preparing case for trial.                                     350.00        1.40       490.00

09/01/2015    RM     Drafting First Amended Complaint.                                     350.00        1.20       420.00

09/02/2015    RM     Drafting First Amended Complaint.                                     350.00        0.80       280.00

09/03/2015    RM     Drafting First Amended Complaint and other tasks relating to
                     expert.                                                               350.00        2.00       700.00

09/07/2015    RM     Drafting First Amended Complaint.                                     350.00        2.00       700.00

09/08/2015    RH     Analysis of elements for review by expert economist (and various
                     information to gather for him).                                       500.00        0.50        250.00
              RM     Drafting First Amended Complaint.                                     350.00        4.20      1,470.00

09/09/2015    RM     Drafting First Amended Complaint.                                     350.00        5.10      1,785.00

09/11/2015    RH     Correspondence to/from Dr. Luke's office regarding potential
                     retainer as expert witness.                                           500.00        0.50       250.00

09/14/2015    RH     Analysis of potential issues to include in amended petition.          500.00        0.50       250.00
              RH     Review potential expert's CV and engagement letter.                   500.00        0.50       250.00
              RM     Drafting First Amended Complaint.                                     350.00        2.00       700.00
                Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 8 of 49                               Page: 8
      Lois Davis                                                                                                    02/14/2020
                                                                                                       Account No: 665-001C
                                                                                                        Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                                Rate       Hours
09/15/2015    RM     Drafting First Amended Complaint.                                        350.00        4.20      1,470.00
              RM     Drafting First Amended Complaint.                                        350.00        4.20      1,470.00

09/16/2015    RH     Draft/revise Plaintiff's Amended Petition.                               500.00        0.50       250.00
              RH     Draft/revise letter to potential expert, Dr. Luke.                       500.00        0.50       250.00
              RH     Analysis of various materials to forward to expert and consideration
                     of experts engagement letter and rates.                                  500.00        0.50        250.00
              RM     Drafting First Amended Complaint.                                        350.00        5.10      1,785.00

09/28/2015    RM     Analysis of issues for Dr. Luke, expert witness.                         350.00        0.90       315.00

09/29/2015    RH     Emails to/from R. Luke's office regarding telephonic meeting with
                     Lois Davis.                                                              500.00        0.40       200.00

10/02/2015    RM     Conference call with experts; work after conference call.                350.00        2.00       700.00
              RH     Conference call with client and representative of Dr. Luke's office to
                     discuss information needed for assessment of economic damages.           500.00        0.60       300.00

10/05/2015    RM     Factual development, discussions with client.                            350.00        1.00       350.00

10/06/2015    RM     Work on factual development.                                             350.00        0.80       280.00
              RH     Analysis of additional documents received from client.                   500.00        1.50       750.00
              RH     Analysis of Defendant's Amended Answer.                                  500.00        0.50       250.00

10/07/2015    RM     Continued analysis regarding defenses.                                   350.00        0.70       245.00
              RM     Continued analysis regarding defenses.                                   350.00        0.70       245.00

10/08/2015    RM     Continued analysis regarding defenses and work regarding factual
                     development.                                                             350.00        1.10       385.00

10/09/2015    RM     Continued analysis regarding defenses.                                   350.00        0.50       175.00

10/11/2015    RM     Continue reviewing relevant cases and analyzing with respect to
                     brief on the merits.                                                     350.00        0.50       175.00
              RM     Continue drafting brief on the merits (foreseeability; recitation of
                     facts).                                                                  350.00        1.00       350.00

10/14/2015    RM     Drafting discovery requests.                                             350.00        0.30       105.00

10/15/2015    RM     Drafting discovery requests/ analysis of defense/ review of potential
                     trial materials.                                                         350.00        0.50       175.00

10/20/2015    RM     Correspondence and discussions regarding expert report and
                     expert designations.                                                     350.00        0.60       210.00

10/21/2015    RH     Telephone conference with B. Piper at Dr. Luke's office to answer
                     his questions regarding Plaintiff's wage history and get SSA wage
                     start.                                                                   500.00        0.50       250.00
              RH     Telephone conference with Plaintiff regarding questions from
                     experts and SSA start.                                                   500.00        0.50       250.00
              RH     Draft/revise expert designations.                                        500.00        0.50       250.00
              RM     Continued work with expert regarding report.                             350.00        1.00       350.00

10/22/2015    RH     Review expert economist's report on lost wages damages.                  500.00        0.80       400.00
                Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 9 of 49                            Page: 9
      Lois Davis                                                                                                 02/14/2020
                                                                                                    Account No: 665-001C
                                                                                                     Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                            Rate        Hours
              RM     Continued work with expert regarding report/ file expert report and
                     designations.                                                         350.00        2.00       700.00

10/23/2015    RH     Analysis of necessary discovery and deposition testimony needed.      500.00        1.20       600.00
              RH     Analysis of potential challenges to Defendant's "exhaustion of
                     remedies" defenses.                                                   500.00        1.30       650.00
              RM     Work on discovery.                                                    350.00        1.00       350.00

10/26/2015    RM     Drafting discovery demands.                                           350.00        0.50       175.00

10/27/2015    RM     Various tasks relating to upcoming deadlines.                         350.00        0.50       175.00

10/28/2015    RM     Various tasks relating to upcoming deadlines.                         350.00        0.50       175.00

11/03/2015    RM     Various tasks relating to upcoming deadlines.                         350.00        0.50       175.00

11/09/2015    RM     Discussions regarding depositions and discovery and drafting of
                     various documents related to same.                                    350.00        1.00       350.00
              RM     Begin drafting and researching appropriate discovery requests.        350.00        0.80       280.00

11/10/2015    RM     Research appropriate discovery requests.                              350.00        1.50       525.00

11/11/2015    RM     Draft and mail discovery requests.                                    350.00        2.00       700.00

11/12/2015    RH     Draft/revise discovery requests to Fort Bend.                         500.00        1.00       500.00

11/13/2015    RM     Analyze record to formulate potential discovery questions re:
                     deposition.                                                           350.00        1.00       350.00

11/16/2015    RM     Further review of record.                                             350.00        1.50       525.00

11/17/2015    RM     Review of record.                                                     350.00        0.70       245.00

11/19/2015    RM     Analyze potential defense raised by Fort Bend.                        350.00        1.00       350.00

12/07/2015    RM     Review discovery responses.                                           350.00        0.90       315.00

12/11/2015    RM     Review discovery responses and discuss with opposing counsel.         350.00        1.10       385.00

12/14/2015    RM     Review discovery responses.                                           350.00        0.90       315.00

12/15/2015    RH     Review discovery/designations received from Defendant.                500.00        0.50       250.00

12/18/2015    RM     Review discovery responses and discuss with opposing counsel.         350.00        1.10       385.00

12/23/2015    RM     Call and correspondence with R. Morse.                                350.00        1.10       385.00

12/29/2015    RM     Call and correspondence with R. Morse.                                350.00        1.00       350.00

12/31/2015    RM     Continued review of discovery requests; correspondence with
                     opposing counsel.                                                     350.00        1.20       420.00

01/11/2016    RM     Work on outline for deposition.                                       500.00        2.00      1,000.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 10 of 49                             Page: 10
      Lois Davis                                                                                                   02/14/2020
                                                                                                      Account No: 665-001C
                                                                                                       Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                               Rate       Hours
01/12/2016    RM     Reviewing discovery provided by Fort Bend.                              500.00        2.50      1,250.00

01/13/2016    RM     Reviewing discovery provided by Fort Bend.                              500.00        2.50      1,250.00

01/14/2016    RM     Prep for deposition and other work relating to development for trial.   500.00        2.50      1,250.00

01/15/2016    RM     Prep for deposition and work on case (answering discovery).             500.00        3.00      1,500.00

01/17/2016    RM     Draft and revise deposition outline.                                    500.00        1.00       500.00

01/18/2016    RH     Prepare for deposition of Ray Webb.                                     500.00        2.50      1,250.00
              RM     Review discovery documents to add to deposition outline.                500.00        2.00      1,000.00

01/19/2016    RH     Meet with Lois Davis; review documents; prepare for deposition of
                     Ray Webb.                                                               500.00        3.50      1,750.00
              RM     Draft and revise deposition outline for RRH.                            500.00        3.50      1,750.00

01/20/2016    RH     Review documents and prepare for deposition of Ray Webb.                500.00        2.50      1,250.00
              RM     Prepare for depositions.                                                500.00        3.10      1,550.00

01/21/2016    RH     Prepare for deposition of Ray Webb.                                     500.00        1.00        500.00
              RH     Attend and participate at deposition of Ray Webb.                       500.00        3.00      1,500.00
              RH     Travel to/from office to deposition of Ray Webb.                        500.00        2.00      1,000.00
              RM     Travel to/ from and attendance at depostion of Ray Webb.                500.00        5.00      2,500.00

01/22/2016    RH     Analysis of needs for additional fact witness depositions, written
                     discovery, and witness interviews.                                      500.00        1.50       750.00

01/27/2016    RM     Work answering discovery requests and calls Randy Morse
                     regarding: depositions.                                                 500.00        3.90      1,950.00

01/28/2016    RM     Responding to discovery.                                                500.00        3.00      1,500.00

02/01/2016    RM     Preparing discovery.                                                    500.00        2.60      1,300.00
              RH     Analysis of discovery materials received to date from defendant.        500.00        2.00      1,000.00
              RH     Analysis of potential topics and persons for additional depositions.    500.00        1.50        750.00
              RH     Analysis of materials received from plaintiff for discovery
                     production.                                                             500.00        1.50       750.00

02/02/2016    RM     Preparing discovery; emails with R. Morse.                              500.00        3.00      1,500.00

02/03/2016    RM     Continued work on discovery.                                            500.00        2.00      1,000.00
              RH     Outline potential deposition topics & questions for Kent Edwards
                     and JoAnn Cosbey.                                                       500.00        2.00      1,000.00

02/04/2016    RM     Prepare for depositions.                                                500.00        2.00      1,000.00
              RH     Revise deposition notices for Kent Edwards and JoAnn Cosbey.            500.00        0.50        250.00

02/05/2016    RM     Prepare for depositions.                                                500.00        1.00       500.00
              RH     Prepare for depositions of Kent Edwards and JoAnn Cosbey                500.00        1.50       750.00

02/09/2016    RM     Prepare for deposition.                                                 500.00        2.00      1,000.00

02/10/2016    RM     Prepare for deposition.                                                 500.00        1.80       900.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 11 of 49                           Page: 11
      Lois Davis                                                                                                 02/14/2020
                                                                                                    Account No: 665-001C
                                                                                                     Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                             Rate       Hours
              RH     Analysis of newspaper articles provided by plaintiff.                 500.00        0.50       250.00
              RH     Telephone conference with client regarding upcoming depositions,
                     timeline of events, background knowledge.                             500.00        1.50        750.00
              RH     Preparation for depos of Kent Edwards and JoAnn Cosbey.               500.00        2.50      1,250.00

02/11/2016    LCR    Research process to follow to obtain EEOC and Texas Workforce
                     Commission files.                                                                   0.30           n/c
              LCR    Draft FOIA request to DOJ to obtain EEOC file pertaining to client
                     and related materials as requested by attorneys.                                    0.40           n/c
              LCR    Draft FOIA request to Texas Workforce Commission for file
                     pertaining to client and related materials as request by attorneys.                 0.40           n/c
              LCR    Meet with attorney to discuss planning and strategy for upcoming
                     trial.                                                                              0.50           n/c
              LCR    Review produced documents, compiling Affidavits for further
                     evaluation by attorneys.                                                            0.40           n/c
              RM     Attend and take depositions of Kent Edwards and JoAnn Cosbey.         500.00        3.50      1,750.00
              RM     Travel to and from depositions Kent Edwards and JoAnn Cosbey.         500.00        2.00      1,000.00
              RH     Travel to/from Richmond, TX for witness depos                         500.00        2.00      1,000.00
              RH     Attend and participate at deposition of Kent Edwards.                 500.00        2.00      1,000.00
              RH     Attend and participate at deposition of JoAnn Cosbey                  500.00        1.50        750.00
              RH     Correspondence/from client regarding status of proceedings and
                     potential additional witnesses.                                       500.00        0.60       300.00

02/12/2016    LCR    Review and analyze document from record, placing same into
                     exhibit list, summarizing for attorney for further evaluation.                      3.90           n/c
              LCR    Compile Cast of Characters, detailing involvement, contact
                     information and pertinent documents for use by attorneys in
                     preparation for upcoming trial.                                                     1.40           n/c
              LCR    Compile timeline of events to assist attorney in preparation for
                     upcoming trial.                                                                     0.90           n/c
              LCR    Research background of former co-worker to Lois Davis and
                     witness Elisha Kadiri, reporting results to attorney.                               0.50           n/c
              LCR    Research background of former co-worker to Lois Davis and
                     witness Wildens Leveque, reporting results to attorney.                             0.60           n/c
              LCR    Research background of former co-worker to Lois Davis and
                     witness Renuka Mistry, reporting results to attorney.                               0.60           n/c
              LCR    Research background of former co-worker to Lois Davis and
                     witness Larry Joseph, reporting results to attorney.                                0.50           n/c
              LCR    Research former allegations in Fort Bend County of sexual
                     misconduct.                                                                         0.90           n/c
              LCR    Research background of Lois Davis, reporting results to attorney                    0.60           n/c
              RM     Reviewing deposition transcript; call with L. Davis.                  500.00        2.00      1,000.00
              RH     Analysis of depo transcript of R. Webb.                               500.00        1.50        750.00
              RH     Analysis of potential additional fact witnesses for trial             500.00        1.50        750.00

02/18/2016    LCR    Teleconference with Lois Davis regarding information on medical
                     treatments and costs.                                                               0.40           n/c
              LCR    Teleconference and correspondence with EEOC representative
                     regarding FOIA request.                                                             0.50           n/c
              LCR    Review and analyze file regarding pleadings, pulling missing
                     information from Pacer.                                                             0.80           n/c
              LCR    Review and analyze Fort Bend County Employee Information
                     Manual, compiling pertinent sections for further evaluation by
                     attorneys.                                                                          0.90           n/c
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 12 of 49                             Page: 12
      Lois Davis                                                                                                   02/14/2020
                                                                                                      Account No: 665-001C
                                                                                                       Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                              Rate        Hours
              LCR    Review and analyze personnel files produced by defendant,
                     summarizing findings for attorneys.                                                   1.30           n/c
              LCR    Compile names of Fort Bend County employees who filed Sexual
                     Harassment complaints from 2010 forward as disclosed thus far in
                     this matter, complete with titles, dates, and specific information is
                     known for further review by attorneys.                                                1.40           n/c
              LCR    Compile information on FMLA taken by client and co-workers for
                     further evaluation by attorneys.                                                      0.80           n/c
              LCR    Research and analyze the assignments given and roles played by
                     client and other team members during June 29 through July 5,
                     2011.                                                                                 0.70           n/c
              LCR    Review and analyze discovery responses by Defendant, compiling
                     report of deficient answers and productions for attorney.                             1.30          n/c
              RM     Discussions regarding: trial prep.                                      500.00        0.80       400.00

02/19/2016    RM     Trial preparations (review productions for evidence to use at trial).                 1.10           n/c
              LCR    Prepare memorandum detailing research and file analysis for
                     attorney's further evaluation and trial preparation.                                  2.40           n/c
              LCR    Review and analyze file additional client documents, preparing
                     same as possible trial exhibit.                                                       0.30           n/c
              LCR    Communicate with legal assistants regarding organization of file.                     0.50           n/c
              RH     Analysis of Fort Bend's discovery responses and potential
                     discrepancies and deficiencies for Motion to Compel.                    500.00        1.50       750.00
              RH     Correspondence to/from plaintiff regarding records for treatment of
                     mental anguish.                                                         500.00        0.50       250.00

02/22/2016    LCR    Review DCO, alerting all team members to deadlines.                                   0.30           n/c

02/26/2016    LCR    Communicate with attorney regarding planning and strategy.                            0.20          n/c
              RH     Analyze arguments raised in Fort Bend's motion to dismiss.              500.00        1.50       750.00

02/27/2016    RH     Analysis of deposition transcript of JoAnn Cosbey.                      500.00        0.50       250.00
              RH     Analysis of deposition transcript of Kent Edwards.                      500.00        0.50       250.00

02/29/2016    LCR    Prepare expert materials for further evaluation by attorney.                          0.40           n/c
              LCR    Teleconference with expert, Ron Luke regarding recent motion to
                     exclude.                                                                              0.20           n/c
              RH     Analysis of Fort Bend's motion to exclude testimony/opinions of Dr.
                     Luke.                                                                   500.00        1.50       750.00
              RH     Correspondence to/from expert regarding issues raised in motion
                     to exclude.                                                             500.00        0.30       150.00

03/01/2016    RH     Analysis of defendant's motion in limine.                               500.00        0.50        250.00
              RH     Analysis of defendant's motion to exclude expert testimony of Luke.     500.00        2.00      1,000.00
              RH     Analysis of defendants' motion to dismiss based on exhaustion of
                     remedies.                                                               500.00        1.50       750.00

03/02/2016    RH     Analysis of defendant's motion to exclude expert testimony and
                     response deadline.                                                      500.00        0.50       250.00

03/03/2016    LCR    Correspondence to expert, Dr. Ron Luke regarding review of
                     additional documents.                                                                 0.20           n/c
              RM     Review motions filed by Fort Bend (particularly motion in
                     limine/motion to exclude).                                              500.00        1.30       650.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 13 of 49                             Page: 13
      Lois Davis                                                                                                   02/14/2020
                                                                                                      Account No: 665-001C
                                                                                                       Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                              Rate        Hours
              RH     Analysis of defendant's motion to exclude expert testimony and
                     response deadline; and draft memo analyzing potential responsive
                     arguments.                                                              500.00        0.80       400.00
              RH     Telephone conference with Ron Luke re response to defendant's
                     motion to exclude and prep of amended expert report.                    500.00        0.50       250.00

03/07/2016    RH     Analysis of defendant's motion to exclude expert testimony.             500.00        0.80       400.00
              RH     Analysis of defendant's motion to dismiss for failure to exhaust
                     remedies and prepare potential responses.                               500.00        0.70       350.00

03/08/2016    LCR    Attention to administrative duties including preparation of trial
                     documents for use by attorneys.                                                       0.30           n/c

03/09/2016    RH     Analysis of defendant's motion to exclude expert testimony and
                     prepare potential responses.                                            500.00        1.80       900.00
              RH     Analysis of defendant's motion to dismiss for failure to exhaust
                     remedies and prepare potential responses.                               500.00        1.70       850.00
              RH     Attention to order referring motions to magistrate judge.               500.00        0.20       100.00
              RM     Issues regarding discovery; review of motions filed by Fort Bend
                     County.                                                                 500.00        1.70       850.00

03/10/2016    RM     Work on motions filed by Fort Bend (drafting responses to trial
                     motions.                                                                500.00        1.50       750.00

03/11/2016    LCR    Review and analyze new client documents, preparing same for
                     production.                                                                           0.50           n/c
              LCR    Review and analyze history of job searches, preparing report
                     detailing same.                                                                       0.70           n/c
              LCR    N/B Attention to administrative duties including file organization.                   0.50           n/c
              RH     Analysis of additional data from plaintiff regarding job searches and
                     applications.                                                           500.00        1.70       850.00
              RH     Analysis of worship guide from plaintiff for July 3rd event.            500.00        0.30       150.00

03/14/2016    LCR    Telephone conference with Lois Davis regarding client documents.                      0.40           n/c
              LCR    Correspondence with expert Kacy Turner regarding requested
                     additional information.                                                               0.20          n/c
              LCR    Review and analyze additional client documents.                                       0.80          n/c
              RM     Draft and file Motion for Extension of Time and call court.             500.00        1.00       500.00
              RH     Review of motion and proposed order for extension of time to
                     respond to Fort Bend's pending motions.                                 500.00        0.40       200.00
              RH     Review of additional information regarding job searches by L.
                     Davis.                                                                  500.00        0.80       400.00

03/15/2016    LCR    Telephone conference with Lois Davis regarding client documents.                      0.40           n/c
              LCR    Correspondence with expert Kacy Turner regarding requested
                     additional information.                                                               0.30           n/c
              LCR    Review and analyze additional client documents, preparing same
                     for production.                                                                       0.90          n/c
              RM     Drafting Opposition to Motion to Dismiss.                               500.00        1.10       550.00

03/16/2016    LCR    Edit report on history of job searches by Lois Davis.                                 0.30           n/c
              LCR    Correspondence with experts Ron Luke and Kacy Turner regarding
                     supplemental production of documents for their review.                                0.30           n/c
              RM     Coordinating discovery matters; drafting responses to motions.          500.00        2.50      1,250.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 14 of 49                             Page: 14
      Lois Davis                                                                                                   02/14/2020
                                                                                                      Account No: 665-001C
                                                                                                       Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                              Rate        Hours
              RH     Correspondence to/from expert's office regarding additional
                     materials needed for supplemental report.                               500.00        0.50       250.00
              RH     Correspondence with discovery supplementation.                          500.00        0.20       100.00

03/17/2016    LCR    Telephone conference with Lois Davis regarding Texas Workforce
                     Commission documents.                                                                 0.40           n/c
              LCR    Correspondence with experts Ron Luke and Kacy Turner regarding
                     supplemental production of documents for their review.                                0.30           n/c
              LCR    Correspondence with Lois Davis regarding tax documentation.                           0.30           n/c
              LCR    Correspondence with experts Ron Luke and Kacy Turner regarding
                     supplemental production of tax documents for their review.                            0.30           n/c
              LCR    Multiple emails with the Texas Workforce Commission regarding
                     prior FOIA request and late response by the Commission.                               0.40           n/c
              LCR    Research sexual harassment claims and suits against Fort Bend
                     County, reporting findings to attorneys for further evaluation.                       0.60           n/c
              RH     Correspondence to/from L. Davis regarding preparation of forms
                     submitted to TWC.                                                       500.00        0.30       150.00
              RH     Attention to status of FOIA requests.                                   500.00        0.40       200.00

03/18/2016    RM     Drafting Opposition to Motion for Summary Judgment.                     500.00        1.80       900.00
              RH     Draft/revise opposition notice for recent Fort Bend motions.            500.00        0.50       250.00

03/21/2016    RM     Drafting response to MTD/Motion for summary judgment.                   500.00        4.70      2,350.00
              RH     Consider/analysis of evidence of other misconduct incidents
                     involving C. Cook while at Fort Bend and whether to move to
                     compel unproduced discovery items.                                      500.00        1.50       750.00
              RH     Discussion with B. Piper (R. Luke's office) regarding preparation of
                     supplemental report explaining and correcting spreadsheet errors        500.00        0.50       250.00
              RH     Analysis of supplemental expert report.                                 500.00        1.50       750.00

03/22/2016    RM     Drafting and researching Opposition to MTD.                             500.00        5.50      2,750.00

03/23/2016    LCR    Review and analyze expert, Ron Luke's supplemental report.                            0.40           n/c
              RM     Drafting & researching opposition to MTD/MSJ.                           500.00        5.60      2,800.00
              RH     Attention to order granting additional time to respond to Fort Bend's
                     pending pretrial motions.                                               500.00        0.10        50.00

03/24/2016    LCR    Prepare trial exhibits for review by attorneys.                                       3.50           n/c
              LCR    Edit Plaintiff's Trial Exhibit List for Further review by attorneys.                  1.40           n/c
              RM     Drafting and preparing affidavit.                                       500.00        3.80      1,900.00

03/25/2016    RM     Drafting response to MTD/MSJ.                                           500.00        1.10        550.00
              RH     Draft/revise opposition to Fort Bend's motion to dismiss                500.00        2.50      1,250.00
              RH     Draft/revise opposition to Fort Bend's motion to strike experts         500.00        2.50      1,250.00

03/28/2016    LCR    Meet with attorney to discuss declaration of Lois Davis.                              0.40           n/c
              LCR    Complete first draft of trial exhibits for review by attorneys.                       1.70           n/c
              RM     Drafting and work needed to prepare for filing opposition to MTD.       500.00        2.50      1,250.00

03/29/2016    LCR    Prepare supplemental production of documents including RPC
                     Supplemental Report.                                                                  0.50           n/c
              LCR    Telephone conference with Lois Davis regarding events
                     surrounding termination, production of documents, witness contact
                     information and declaration.                                                          1.30           n/c
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 15 of 49                            Page: 15
      Lois Davis                                                                                                  02/14/2020
                                                                                                     Account No: 665-001C
                                                                                                      Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                             Rate        Hours
              LCR    Meeting with attorneys to discuss trial planning and strategy.                       0.60           n/c
              LCR    Draft Declaration of Lois M. Davis, compiling exhibits and facts to
                     support document as directed by attorney.                                            1.30           n/c
              RM     Drafting and filing opposition to MTD.                                 500.00        4.50      2,250.00
              RH     Analysis of various materials contained in portions of TWCC file for
                     response to Fort Bend's motion on exhaustion of remedies               500.00        1.50       750.00

03/30/2016    LCR    Compile exhibits for declaration of Lois M. Davis.                                   0.50           n/c
              LCR    Compile exhibits for declaration of Raffi Melkonian.                                 0.60           n/c
              LCR    Compile exhibits for Davis's Opposition to Fort Bend's Putative
                     Motion to Dismiss.                                                                   0.50           n/c
              RM     Additional work on drafting and revising Opposition to MTD/MSJ.        500.00        4.50      2,250.00

03/31/2016    RM     Continued drafting opposition to motion to exclude experts.            500.00        4.40      2,200.00
              LCR    Correspondence with Lois Davis regarding client documents.                           0.30           n/c
              LCR    Amend declarations and exhibits as requested by attorney.                            0.60           n/c
              RH     Further drafting/revisions to response to Fort Bend's motion to
                     dismiss.                                                               500.00        1.50       750.00
              RH     Review/analysis of materials from TWCC file for preparation of
                     response                                                               500.00        0.50       250.00
              RH     Draft/revise opposition to Fort Bend's motion in limine                500.00        0.50       250.00
              RH     Draft/revise opposition to Fort Bend's motion to strike experts.       500.00        0.50       250.00

04/01/2016    RM     Drafting and filing opposition to MTD, opposition to in Limine,
                     opposite to exclude experts.                                           500.00        6.80      3,400.00
              LCR    Telephone conferences with Lois Davis regarding Declaration.                         0.50           n/c
              LCR    Preparation of documents for filing with court as directed by
                     attorney.                                                                            0.20          n/c
              RH     Draft/revise opposition to Fort Bend's motion to dismiss.              500.00        1.80       900.00
              RH     Draft/revise opposition to Fort Bend's motion to strike experts.       500.00        1.70       850.00
              RH     Draft/revise opposition to Fort Bend's motion in limine.               500.00        0.50       250.00

04/04/2016    RM     Various tasks related to trial preparation (including review of
                     evidence and outlines).                                                500.00        1.00       500.00

04/05/2016    RM     Various tasks to trial preparation.                                    500.00        2.20      1,100.00

04/07/2016    LCR    Draft Plaintiff's First Amended Disclosures for review by attorneys.                 1.80           n/c
              LCR    Review and analyze Defendant's Supplemental Disclosures.                             0.30           n/c
              LCR    Update Cast of Characters.                                                           0.60           n/c
              LCR    Teleconferences with various witnesses regarding their knowledge
                     of harassment, retaliation, termination and character of Lois Davis.                 1.50           n/c
              LCR    Correspondence with client regarding trial witnesses.                                0.20           n/c
              LCR    Update draft of Plaintiff Lois M. Davis's First Supplemental
                     Response to Defendant's Request for Disclosures.                                     0.40           n/c
              LCR    Prepare memorandum for attorneys detailing information gleaned
                     from witnesses.                                                                      0.60           n/c
              LCR    Review and analyze produced documents, summarizing, applying
                     issues and organizing for further evaluation by attorneys.                                          n/c
              RH     Analysis of revisions to plaintiff's amended disclosures and
                     potential additional witnesses and exhibits.                           500.00        0.50       250.00

04/08/2016    RM     Working on trial preparation/ reviewing motions.                       500.00        1.20       600.00
              RH     Attention/analysis of trial court's order denying Fort Bend's motion
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 16 of 49                             Page: 16
      Lois Davis                                                                                                   02/14/2020
                                                                                                      Account No: 665-001C
                                                                                                       Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                               Rate       Hours
                     to strike experts.                                                      500.00        0.50       250.00
              RH     Draft/revise amended witness list                                       500.00        0.50       250.00
              RH     Draft/revise amended pretrial disclosures                               500.00        0.50       250.00

04/11/2016    LCR    Teleconferences with various witnesses regarding their knowledge
                     of harassment, retaliation, termination and character of Lois Davis.                  1.50           n/c
              LCR    Correspondence with client regarding trial witnesses.                                 0.20           n/c
              LCR    Update draft of Plaintiff Lois M. Davis's First Supplemental
                     Response to Defendant's Request for Disclosures.                                      0.40           n/c
              LCR    Prepare memorandum for attorneys detailing information gleaned
                     from witnesses.                                                                       0.60           n/c
              RM     Trial preparation tasks; reviewing trial exhibits.                      500.00        3.20      1,600.00
              RH     Analysis of recent interviews with potential fact witnesses for trial   500.00        0.50        250.00

04/13/2016    LCR    Communicate with potential witness regarding facts of case.                           0.90           n/c
              LCR    Communicate with Court regarding pretrial proceedings and
                     possible mediation.                                                                   0.30           n/c
              LCR    Prepare memo on discussion with potential witness for review by
                     attorney.                                                                             0.50           n/c
              LCR    Review and analyze Defendant's Reply to Plaintiff's Response in
                     Opposition to Motion to Dismiss                                                       0.20           n/c
              RM     Trial preparation tasks; reviewing trial exhibits.                      500.00        4.40      2,200.00
              RH     Analysis of need to move for mediation or request court-ordered
                     mediation                                                               500.00        0.50       250.00
              RH     Analysis of updated witness interviews in preparation for trial         500.00        0.50       250.00
              RH     Analysis of Fort Bend's reply in support of motion to dismiss.          500.00        0.50       250.00

04/14/2016    RM     Trial preparation tasks; work preparing JPTO.                           500.00        3.50      1,750.00
              RH     Coordinating updated witness interviews in preparation for trial        500.00        0.50        250.00

04/15/2016    LCR    Review and analyze file material from former plaintiff's counsel,
                     Darryl Scott.                                                                         0.80           n/c
              LCR    Review TWC recording of hearing on 10/06/2011, preparing notes
                     on testimony of Kenneth Ford.                                                         0.60           n/c
              LCR    Review TWC recording of hearing on 09/13/2011, preparing notes
                     on testimony of                                                                       0.70           n/c
              RM     Trial preparation tasks; work preparing JPTO; preparing Order of
                     Proof for trial.                                                        500.00        5.20      2,600.00
              RH     Coordinating potential mediation and correspondence to counsel
                     for Fort Bend regarding same                                            500.00        0.50       250.00

04/16/2016    LCR    Review TWC testimony, highlighting portions for attorneys further
                     evaluation.                                                                           1.10           n/c
              LCR    Prepare additional exhibits and possible demonstratives for
                     upcoming trial.                                                                       0.60           n/c

04/17/2016    RM     Preparing joint pre-trial order (drafting sections regarding disputed
                     legal issues).                                                          500.00        1.70       850.00

04/18/2016    RM     Begin drafting jury charge.                                             500.00        3.00      1,500.00

04/19/2016    LCR    Review audio and video tapes, reporting finding to attorney.                          1.30           n/c
              RM     Continued drafting of jury charge.                                      500.00        2.50      1,250.00
              RM     Continued drafting of jury charge.                                      500.00        2.50      1,250.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 17 of 49                             Page: 17
      Lois Davis                                                                                                   02/14/2020
                                                                                                      Account No: 665-001C
                                                                                                       Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                              Rate        Hours

04/20/2016    LCR    Prepare report for attorneys regarding review of client documents
                     and conflicting testimony.                                                            0.70           n/c
              LCR    Communication from TWC regarding certificate of no records.                           0.20           n/c
              RM     Various tasks regarding: joint pre-trial order.                         500.00        3.00      1,500.00

04/21/2016    RM     Various tasks regarding: joint pre-trial order.                         500.00        3.10      1,550.00

04/22/2016    LCR    Meeting with attorney to discuss pre-trial filings and exhibit list.                  0.30           n/c
              RH     Analysis of various matters to address in Joint Pretrial Order and
                     Plaintiff's Exhibit List.                                               500.00        2.50      1,250.00
              RM     Various tasks re: joint pre-trial order.                                500.00        2.90      1,450.00
              RM     Review and analysis of exhibits for trial exhibit list.                 500.00        6.50      3,250.00

04/23/2016    RM     Drafting joint exhibit list.                                            500.00        4.50      2,250.00

04/24/2016    RM     Preparing joint pre-trial order.                                        500.00        1.50       750.00

04/25/2016    RH     Analysis of various matters to address in Joint Pretrial Order and
                     Plaintiff's Exhibit List                                                500.00        2.00      1,000.00
              RH     Correspondence to/from mediator (T. Bergman) re availability and
                     relay information to R. Morse (Fort Bend counsel                        500.00        0.50       250.00
              RM     Various tasks for trial preparation, including drafting jury charge,
                     preparing joint pre-trial order, preparing various exhibits for JPTO,
                     reviewing and preparing exhibit list for trial.                         500.00        6.50      3,250.00

04/26/2016    LCR    Meet with attorney to discuss planning and strategy for upcoming
                     trial including exhibits, exhibit list and witnesses.                                 1.10           n/c
              LCR    Edit Witness List as directed by attorney.                                            0.60           n/c
              LCR    Provide draft exhibits for review by attorneys.                                       0.20           n/c
              RH     Analysis of various matters to address in Joint Pretrial Order,
                     Plaintiff's Exhibit List, and Plaintiff's witness list.                 500.00        2.50      1,250.00
              RH     Correspondence to/from mediator (T. Bergman) regarding
                     availability and with R. Morse (Fort Bend counsel).                     500.00        0.50       250.00
              RM     Various tasks for trial preparation, as per 4/25.                       500.00        1.00       500.00

04/27/2016    RH     Telephone conference with attorney for Fort Bend County regarding
                     mediation setting.                                                      500.00        0.40       200.00
              RH     Telephone conference with Court staff regarding upcoming
                     mediation date.                                                         500.00        0.40       200.00
              RH     Emails to/from Court staff, opposing counsel, and mediator
                     regarding upcoming mediation date and effect on trial setting and
                     pretrial deadlines.                                                     500.00        0.40       200.00
              RH     Analysis of needs for various pretrial witness interviews (review
                     discovery materials to determine additional potential witnesses)        500.00        0.50       250.00
              LCR    Correspondence with court regarding upcoming mediation.                               0.20          n/c
              LCR    Correspondence with client regarding upcoming mediation.                              0.40          n/c
              RM     Various tasks for trial preparation, as per 4/25.                       500.00        1.10       550.00

04/28/2016    RM     Various tasks for trial preparation, as per 4/25.                       500.00        2.60      1,300.00
              RM     Various tasks trial preparation                                         500.00        2.00      1,000.00

04/29/2016    RH     Correspondence to/from L. Davis regarding upcoming pretrial
                     schedule.                                                               500.00        0.40       200.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 18 of 49                            Page: 18
      Lois Davis                                                                                                  02/14/2020
                                                                                                     Account No: 665-001C
                                                                                                      Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                             Rate        Hours
              RH     Correspondence to/from Dr. R. Luke regarding upcoming pretrial
                     schedule.                                                              500.00        0.40       200.00
              RH     Correspondence to/from R. Morse regarding upcoming pretrial
                     schedule.                                                              500.00        0.30       150.00

05/02/2016    LCR    Correspondence with client and witnesses regarding upcoming
                     trial.                                                                               0.60           n/c

05/03/2016    LCR    Correspondence with client regarding additional witness.                             0.20           n/c
              LCR    Update Cast of Characters and Witness List.                                          0.20           n/c

05/04/2016    RH     Attention to mediation packet from T. Bergman's office (and
                     prepare answers to questions posed)                                    500.00        0.50       250.00

05/09/2016    RM     Preparation for mediation.                                             500.00        1.50       750.00

05/15/2016    RM     Prepare for Davis mediation.                                                         1.70           n/c

05/16/2016    RH     Draft/revise mediation statements in preparation for mediation.        500.00        1.00       500.00
              RH     Correspondence to/from mediator confirming mediation and
                     forward requested mediation documents.                                 500.00        0.30       150.00
              RH     Preparation for mediation (review/analysis of discovery materials,
                     damages evidence, and pleadings)                                       500.00        1.20       600.00
              RM     Preparation for mediation.                                             500.00        1.50       750.00

05/17/2016    RM     Call with L. Davis; prep for mediation.                                500.00        2.50      1,250.00

05/18/2016    RH     Conference call with client in preparation for mediation               500.00        0.50       250.00
              RH     Review filed materials and exhibits and outline presentation for
                     mediation                                                              500.00        1.00       500.00
              RM     Preparation for mediation.                                                           1.50          n/c

05/19/2016    RH     Attend and participate at mediation conference.                        500.00        7.00      3,500.00
              LCR    N/B - Meet with attorney to discuss planning and strategy for
                     upcoming trial.                                                                      0.30           n/c
              RM     Prepare for and attend mediation with Trey Bergman.                    500.00        6.50      3,250.00

05/20/2016    LCR    Correspondence with Lois Davis regarding status of matter.                           0.30           n/c
              LCR    Draft updated witness list for attorney's review.                                    0.30           n/c

05/24/2016    RH     Attention to letters from mediator regarding results of mediation.     500.00        0.20       100.00
              RH     Outline witnesses and evidence needed for trial preparations.          500.00        1.30       650.00

05/25/2016    LCR    Update Plaintiff's Exhibit List.                                                     1.30           n/c
              LCR    Prepare updated Plaintiff's Exhibits for review by attorneys.                        1.80           n/c
              LCR    Update CaseMap report detailing Cast of Characters, timeline of
                     events and key documents for use by attorneys in preparation for
                     upcoming trial.                                                                      0.40          n/c
              RM     Review new exhibit list.                                               500.00        1.00       500.00

05/26/2016    RM     Review new exhibit list.                                               500.00        1.00       500.00

06/08/2016    RH     Attention to new trial date and need to inform client and witnesses.   500.00        0.30       150.00
              RM     Attend scheduling conference.                                          500.00        0.50       250.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 19 of 49                              Page: 19
      Lois Davis                                                                                                    02/14/2020
                                                                                                       Account No: 665-001C
                                                                                                        Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                                Rate       Hours
              RM     Travel to scheduling conference.                                         500.00        0.50       250.00

06/13/2016    RM     Trial preparation, discuss strategy for witnesses.                       500.00        0.50       250.00

06/15/2016    LCR    Teleconference with expert, Dr. Ron Luke regarding trial setting.                      0.20           n/c

07/07/2016    RM     Various trial preparation tasks (drafting JPTO)                          500.00        2.50      1,250.00

07/08/2016    RM     Various trial preparation tasks (researching issues for JPTO)            500.00        1.40       700.00

07/14/2016    RM     Continued preparation for trial (continued analysis of JPTO issues)      500.00        1.40       700.00

07/15/2016    RM     Continued preparation for trial (begin drafting Davis direct outline)    500.00        2.00      1,000.00

07/19/2016    RM     Continued work on direct examination of Davis                            500.00        1.70       850.00
              RM     Further work developing exhibit list.                                    500.00        1.30       650.00

07/29/2016    RH     Analysis of exhibits and witnesses necessary for upcoming trial.         500.00        1.50       750.00

08/01/2016    LCR    Meeting with attorneys to discuss trial planning and strategy.                         0.40           n/c
              LCR    Compile updated reports and exhibit lists for attorney review in
                     preparation for upcoming trial.                                                        0.50           n/c
              RM     Pre-trial meeting and prep for trial.                                    500.00        2.00      1,000.00
              RH     Trial preparation meeting and analysis.                                  500.00        0.50        250.00
              RH     Communication with expert's office regarding trial scheduling.           500.00        0.50        250.00

08/03/2016    LCR    Communication with office of expert, Dr. Ron Luke regarding trial
                     setting.                                                                               0.20           n/c

08/16/2016    RM     Trial preparation (Davis direct testimony)                               500.00        2.00      1,000.00

08/18/2016    RM     Trial preparation tasks (Davis direct testimony)                         500.00        2.50      1,250.00

08/20/2016    RM     Trial preparation tasks (Davis direct testimony/joint pre-trial motion
                     edits)                                                                   500.00        1.80       900.00

08/25/2016    LCR    Review and analyze Order and Opinion as well as Final Order of
                     Dismissal.                                                                             0.30           n/c
              RM     Reviewing adverse decision and preparing strategy for appeal.            500.00        3.00      1,500.00

09/19/2016    RH     Analysis of record, pleadings, and evidence regarding potential
                     need for Motion for New Trial.                                           500.00        1.50       750.00

09/20/2016    RH     Analysis of record, pleadings, and evidence regarding potential
                     need for motion for new trial.                                           500.00        2.30      1,150.00

09/21/2016    RH     Analysis of record, pleadings, and evidence regarding potential
                     need for motion for new trial.                                           500.00        1.70       850.00

09/22/2016    RM     Consideration and research regarding: filing motion to reconsider;
                     review record regarding same.                                            500.00        1.30       650.00
              RH     Analysis of record, pleadings, and evidence regarding potential
                     need for motion for new trial instead of notice of appeal.               500.00        1.50       750.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 20 of 49                                Page: 20
      Lois Davis                                                                                                      02/14/2020
                                                                                                         Account No: 665-001C
                                                                                                          Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                                  Rate       Hours
09/23/2016    RM     Draft notice of appeal and file.                                           500.00        0.50       250.00
              RH     Draft/revise notice of appeal.                                             500.00        0.10        50.00

09/30/2016    RM     Review appellate filings and confirm appellate deadlines.                  500.00        0.50       250.00
              RH     Attention to docketing status with 5th Circuit.                            500.00        0.20       100.00

10/03/2016    RH     Attention to preparation and submission of appearance forms to 5th
                     Circuit.                                                                   500.00        0.20       100.00

10/05/2016    RM     Various tasks for appeal.                                                  500.00        2.00      1,000.00

10/07/2016    RM     Work reviewing documents for appeal and drafting outline re:
                     same.                                                                      500.00        1.50       750.00

10/12/2016    RH     Receipt/review correspondence from Fifth Circuit mediation
                     attorney and forward response and acknowledgment.                          500.00        0.50       250.00

10/17/2016    RH     Attention to Fifth Circuit briefing notice.                                500.00        0.20       100.00
              RH     Inform client regarding briefing timetable.                                500.00        0.20       100.00

10/27/2016    RH     Draft/revise statement of issues in advance of mediation
                     conference with Fifth Circuit attorney.                                    500.00        0.80       400.00

10/28/2016    RH     Correspondence to/from Fifth Circuit and opposing counsel
                     regarding rescheduling mediation conference.                               500.00        0.50       250.00

11/01/2016    RM     Reviewing and analyzing record in preparation for mediation
                     conference and for drafting brief.                                         500.00        2.00      1,000.00

11/03/2016    RM     Reviewing and analyzing record in preparation for mediation
                     conference and for drafting brief.                                         500.00        2.50      1,250.00
              RH     Teleconference with 5th Circuit mediation attorney and opposing
                     counsel.                                                                   500.00        0.70       350.00
              RH     Teleconference only with 5th Circuit mediation attorney as part of
                     mediation.                                                                 500.00        0.50       250.00
              RH     Status update to client regarding outcome of mediation conference
                     and extended briefing deadlines.                                           500.00        0.40       200.00

11/07/2016    RM     Reviewing and analyzing record in preparation for mediation
                     conference and for drafting brief.                                         500.00        4.00      2,000.00

11/08/2016    RM     Reviewing and analyzing record in preparation for mediation
                     conference and for drafting brief.                                         500.00        3.70      1,850.00

11/09/2016    RM     Outlining brief and analyzing relevant issues.                             500.00        4.10      2,050.00

11/10/2016    RM     Outlining brief regarding: circuit split regarding jurisdictional nature
                     of EEOC charge requirement.                                                500.00        4.20      2,100.00

11/11/2016    RM     Continue Outlining brief regarding: circuit split regarding
                     jurisdictional nature of EEOC charge requirement and analyzing
                     record in preparation for mediation conference and for draft brief.        500.00        4.50      2,250.00

11/13/2016    RM     Continued drafting of appellate brief.                                     500.00        3.70      1,850.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 21 of 49                           Page: 21
      Lois Davis                                                                                                 02/14/2020
                                                                                                    Account No: 665-001C
                                                                                                     Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                            Rate        Hours

11/14/2016    RH     Status report/correspondence to/from client.                          500.00        0.40        200.00
              RM     Continued drafting of appellate brief.                                500.00        6.20      3,100.00

11/15/2016    RM     Continued drafting of appellate brief.                                500.00        5.80      2,900.00

11/16/2016    RM     Continued drafting of appellate brief.                                500.00        6.00      3,000.00

11/17/2016    RM     Continued drafting of appellate brief.                                              7.00           n/c

11/18/2016    RH     Analysis of cases from other circuits regarding issue of exhaustion
                     of remedies and subject matter jurisdiction.                          500.00        1.50        750.00
              RM     Drafting of appellate brief.                                          500.00        5.00      2,500.00

11/20/2016    RM     Continued drafting of appellate brief.                                500.00        3.70      1,850.00

11/21/2016    RM     Continued drafting of appellate brief.                                500.00        6.20      3,100.00

11/22/2016    RM     Continued drafting of appellate brief.                                              5.80           n/c

11/23/2016    RM     Continued drafting of appellate brief.                                500.00        6.00      3,000.00

11/25/2016    RM     Drafting of appellate brief.                                          500.00        5.00      2,500.00

11/28/2016    RM     Continued drafting of appellate brief.                                500.00        3.00      1,500.00

11/30/2016    RM     Continued drafting of appellate brief.                                500.00        2.00      1,000.00

12/01/2016    RM     Continued drafting of appellate brief.                                              2.00           n/c

12/02/2016    RM     Continued drafting of appellate brief.                                500.00        3.00      1,500.00

12/06/2016    RM     Continued drafting of appellate brief.                                500.00        3.70      1,850.00

12/07/2016    RM     Continued drafting of appellate brief.                                500.00        4.50      2,250.00

12/08/2016    RM     Continued drafting of appellate brief.                                500.00        4.00      2,000.00

12/09/2016    RM     Continued drafting of appellate brief.                                500.00        4.50      2,250.00

12/12/2016    RM     Continued drafting of appellate brief.                                500.00        3.50      1,750.00

12/13/2016    RM     Continued drafting of appellate brief.                                500.00        4.50      2,250.00

12/14/2016    RM     Continued drafting of appellate brief.                                              4.50           n/c

12/15/2016    RM     Continued drafting of appellate brief.                                500.00        3.00      1,500.00

12/16/2016    RM     Continued drafting of appellate brief.                                500.00        2.50      1,250.00

12/18/2016    RM     Continued drafting of appellate brief.                                500.00        4.60      2,300.00

12/21/2016    RM     Continued drafting of appellate brief.                                500.00        1.20       600.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 22 of 49                          Page: 22
      Lois Davis                                                                                                02/14/2020
                                                                                                   Account No: 665-001C
                                                                                                    Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                            Rate       Hours
12/22/2016    RM     Work on appellate brief.                                             500.00        1.20       600.00
              RH     Draft/revise sections of brief for Plaintiff.                        500.00        1.70       850.00

12/23/2016    RM     Work on appellate brief.                                             500.00        0.50        250.00
              RH     Draft/revise sections of brief for Plaintiff                         500.00        2.20      1,100.00

12/24/2016    RM     Work on appellate brief.                                             500.00        2.50      1,250.00

12/26/2016    RM     Continued drafting of appellate brief.                               500.00        9.50      4,750.00

12/27/2016    RM     Continued drafting of appellate brief (including reflecting on RRH
                     edits).                                                              500.00        8.50      4,250.00
              RH     Draft/revise brief for Plaintiff.                                    500.00        2.50      1,250.00

12/28/2016    RM     Continued drafting and filing appellate brief.                       500.00       10.00      5,000.00
              RH     Draft/revise final version of Plaintiff's opening brief.             500.00        2.80      1,400.00

01/09/2017    RH     Attention to Fifth Circuit request for revisions to brief format.    500.00        0.20       100.00

01/10/2017    RH     Attention to notice from Fifth Circuit accepting revised brief.      500.00        0.20       100.00

01/27/2017    RM     Review appellate brief filed by Fort Bend.                           500.00        4.50      2,250.00
              RM     Prepare outline for response.                                        500.00        2.00      1,000.00

01/28/2017    RM     Prepare outline for response.                                        500.00        4.00      2,000.00
              RM     Commence drafting appellate reply brief.                             500.00        1.50        750.00

01/30/2017    RH     Analysis of Defendant's brief and potential arguments to raise in
                     reply briefing.                                                      500.00        1.50       750.00

02/01/2017    RH     Correspondence to/from Defendant's attorneys regarding request
                     for extension.                                                       500.00        0.20       100.00
              RH     Analysis of Defendant's Briefing.                                    500.00        1.60       800.00
              RH     Edit/revise Motion requesting briefing extension.                    500.00        0.30       150.00

02/02/2017    RH     Attention to request 5th Circuit granting extension of briefing
                     deadlines.                                                           500.00        0.30        150.00
              RM     Drafting appellate brief and filing MET                              500.00        3.00      1,500.00

02/03/2017    RM     Continued work drafting appellate brief (regarding jurisdiction).    500.00        1.50       750.00
              RH     Analysis of Defendant's briefing arguments to Fifth Circuit for
                     preparation of Reply Brief for Plaintiff.                            500.00        2.50      1,250.00

02/06/2017    RM     Drafting appellate brief (reviewing and responding to factual
                     argument).                                                           500.00        1.80       900.00

02/07/2017    RM     Drafting appellate brief (reviewing and responding to factual
                     argument).                                                           500.00        4.20      2,100.00

02/09/2017    RM     Drafting reply brief (responding to argument regarding subject
                     matter jurisdiction).                                                500.00        5.10      2,550.00

02/10/2017    RM     Drafting reply brief (responding to argument regarding subject
                     matter jurisdiction).                                                500.00        4.70      2,350.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 23 of 49                             Page: 23
      Lois Davis                                                                                                   02/14/2020
                                                                                                      Account No: 665-001C
                                                                                                       Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                              Rate        Hours

02/13/2017    RM     Drafting appellate brief (reviewing and responding to factual
                     argument).                                                              500.00        4.50      2,250.00

02/14/2017    RM     Drafting reply brief (responding to argument regarding subject
                     matter jurisdiction)                                                    500.00        4.20      2,100.00

02/15/2017    RM     Drafting reply brief (responding to argument regarding subject
                     matter jurisdiction).                                                   500.00        5.10      2,550.00

02/16/2017    RM     Drafting reply brief (responding to argument regarding subject
                     matter jurisdiction).                                                                 5.10           n/c

02/17/2017    RM     Drafting reply brief (responding to argument regarding subject
                     matter jurisdiction).                                                                 8.00           n/c
              RM     Drafting reply brief (drafting argument regarding Gad, Wong,
                     Fowlkes).                                                               500.00        2.20      1,100.00

02/20/2017    RM     Drafting appellate brief (reviewing and responding to factual
                     argument).                                                                            6.00           n/c

02/21/2017    RM     Drafting reply brief (responding to argument regarding subject
                     matter jurisdiction)                                                    500.00        5.10      2,550.00

02/22/2017    RM     Drafting reply brief (responding to argument regarding subject
                     matter jurisdiction)                                                    500.00        6.00      3,000.00

02/23/2017    RM     Drafting reply brief (responding to argument regarding subject
                     matter jurisdiction).                                                                 5.30           n/c

02/24/2017    RH     Analysis of Defendant's briefing and preparations of reply issues
                     from recent Title VII caselaw.                                          500.00        2.70      1,350.00
              RM     Drafting introduction to reply brief; drafting sections regarding
                     record and exhaustion.                                                  500.00        8.00      4,000.00

02/25/2017    RM     Drafting reply brief (drafting argument regarding exhaustion under
                     Gupta, and other points).                                               500.00        3.50      1,750.00

02/26/2017    RM     Drafting Reply Brief.                                                   500.00        3.50      1,750.00

02/27/2017    RH     Draft/revise Reply Brief to Fifth Circuit.                              500.00        3.80      1,900.00
              RM     Drafting Reply Brief.                                                   500.00        6.50      3,250.00

03/02/2017    RH     Status report to Plaintiff regarding progress of appeal and briefing.   500.00        0.40       200.00

06/29/2017    RH     Correspondence to/from client regarding status of potential oral
                     argument setting.                                                       500.00        0.50       250.00

07/03/2017    RM     Review new case for potential 28(j) letter.                             500.00        1.30       650.00

07/11/2017    RM     Preparation for oral argument (reading and outlining briefs).           500.00        1.50       750.00

07/13/2017    RM     Preparation for oral argument (reading and outlining briefs).           500.00        1.50       750.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 24 of 49                            Page: 24
      Lois Davis                                                                                                  02/14/2020
                                                                                                     Account No: 665-001C
                                                                                                      Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                              Rate       Hours
07/19/2017    RM     Preparation for oral argument (reading and outlining briefs).          500.00        3.00      1,500.00

07/20/2017    RH     Attention to oral argument setting and corresp with Lois Davis re
                     same.                                                                  500.00        0.40       200.00
              RM     Preparation for oral argument (reading and outlining briefs).          500.00        1.50       750.00

07/21/2017    RH     Telephone conference with Lois Davis re status of case.                500.00        0.40        200.00
              RM     Continued preparation for oral argument.                               500.00        2.00      1,000.00

08/02/2017    RM     Prepare for oral argument in Fifth circuit.                            500.00        1.00       500.00

08/04/2017    RM     Prepare for oral argument in Fifth circuit.                            500.00        1.00       500.00

08/14/2017    RM     Prepare for oral argument in Fifth circuit.                            500.00        0.60       300.00

08/15/2017    RM     Prepare for oral argument in Fifth circuit.                            500.00        1.50       750.00

08/16/2017    RM     Prepare for oral argument in Fifth circuit.                            500.00        1.50       750.00

08/17/2017    RM     Prepare for oral argument in Fifth circuit.                            500.00        1.00       500.00

08/21/2017    RM     Prepare for oral argument in Fifth circuit.                            500.00        1.00       500.00

08/22/2017    RM     Prepare for oral argument in Fifth circuit.                            500.00        1.00       500.00
              RH     Attention to notice from 5th Circuit re panel of judges for upcoming
                     oral argument.                                                         500.00        0.10        50.00
              RH     Research re employment law decisions authored by panel
                     members.                                                               500.00        1.30       650.00

08/23/2017    RM     Prepare for oral argument in Fifth circuit.                            500.00        2.00      1,000.00

08/24/2017    RM     Prepare for oral argument in Fifth circuit.                            500.00        1.30       650.00

08/25/2017    RM     Continued preparation for oral argument in Fifth circuit               500.00        1.30       650.00

08/27/2017    RM     Prepare for oral argument in Fifth circuit.                            500.00        4.50      2,250.00

09/04/2017    RH     Attention to notice resetting oral argument date.                      500.00        0.10        50.00
              RH     Correspondence to/from client regarding new oral argument
                     setting.                                                               500.00        0.40       200.00

09/08/2017    RH     Teleconference with client regarding oral argument setting and
                     post-appeal strategy.                                                  500.00        0.50       250.00

09/26/2017    RH     Letter to opposing counsel regarding screening of B. Cathey.                         0.50           n/c

10/06/2017    RH     Preparation for oral arguments (review briefing of all parties, mock
                     anticipated questions and responses.                                   500.00        2.50      1,250.00

10/09/2017    RH     Preparation for oral arguments (review briefing of all parties, mock
                     anticipated questions and responses.                                   500.00        1.50        750.00
              RM     Prepare for oral argument in Fifth circuit.                            500.00        4.00      2,000.00

10/10/2017    RH     Preparation for oral arguments (review briefing of all parties, mock
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 25 of 49                              Page: 25
      Lois Davis                                                                                                    02/14/2020
                                                                                                       Account No: 665-001C
                                                                                                        Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                               Rate        Hours
                     anticipated questions and responses.                                                   1.50           n/c
              RM     Prepare for oral argument in Fifth circuit.                              500.00        3.10      1,550.00

10/11/2017    RM     Prepare for oral argument in Fifth circuit.                              500.00        8.00      4,000.00

10/12/2017    RH     Preparation for oral arguments (review briefing of all parties, mock
                     anticipated questions and responses)                                                   3.50           n/c
              RM     Prepare for oral argument and file 28(j) letter.                         500.00        9.00      4,500.00

10/13/2017    TCW Attend Oral argument and discuss case with county attorney.                 500.00        2.00      1,000.00
              RH  Attend and participate at oral argument at 5th Circuit.                     500.00        2.50      1,250.00
              RM  Prepare for and present oral argument in Fifth Circuit.                     500.00        6.00      3,000.00

06/07/2018    RH     Corresp to / from client re status update for appeal                     500.00        0.40       200.00

06/20/2018    RM     Review opinion and strategize re: next steps on case.                    500.00        1.50       750.00
              RH     Analysis of 5th Circuit's decision (and cases cited therein) reversing
                     case for new trial                                                       500.00        1.60       800.00
              RH     Teleconf. with client re 5th Circuit decision and potential schedule
                     for moving forward                                                       500.00        0.40       200.00

07/05/2018    RH     Analysis of Defendant's petition for en banc review (and cases cited
                     therein) for potential responses in opposition                           500.00        2.00      1,000.00

07/09/2018    RH     Corresp to / from expert witness firm (RPC) re status of case and
                     need for updated expert report before trial                              500.00        0.50       250.00

07/16/2018    RH     Review/analysis of Masterpiece Cake Shop opinions from
                     SCOTUS re potential arguments                                            500.00        1.50       750.00

07/20/2018    RH     Attention to 5th Circuit order denying rehearing motion and setting
                     mandate issue date                                                       500.00        0.20       100.00
              RH     Correspondence to/from client re status of appeal and need for
                     updated information on wages/earnings in preparation for trial           500.00        0.30       150.00

07/23/2018    RM     Review/analyze appellate court order and read email.                     500.00        0.50       250.00

07/25/2018    RH     Email correspondence to/from client re appeal status and need to
                     update damages evidence                                                  500.00        0.50       250.00

07/26/2018    RH     Revise / draft settlement correspondence to opposing counsel             500.00        0.80       400.00

07/27/2018    RH     Teleconference with R. Morse (Fort Bend) re status of case and
                     potential for settlement                                                 500.00        0.50       250.00

07/30/2018    RH     Teleconference with client re status of case and potential for
                     settlement                                                               500.00        0.50       250.00
              RH     Analysis of evidence and claims in preparation for settlement
                     demand; draft/revise settlement demand letter to opposing counsel        500.00        0.50       250.00

08/08/2018    RH     Attention to notice of reassignment to new trial judge.                  500.00        0.20       100.00

10/01/2018    RH     Attention to order from district court regarding trial status and
                     update client regarding same                                             500.00        0.40       200.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 26 of 49                             Page: 26
      Lois Davis                                                                                                   02/14/2020
                                                                                                      Account No: 665-001C
                                                                                                       Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                              Rate        Hours

10/18/2018    RM     Review petition for writ of certiorari and annotate same for possible
                     BIO.                                                                    500.00        5.00      2,500.00

10/19/2018    RM     Read cases Fort Bend asserts are part of the circuit split.             500.00        4.50      2,250.00

10/22/2018    RH     Analysis of Fort Bend County's cert petition (and its cited cases
                     from other circuits) to assess need for and contents of possible
                     response                                                                500.00        2.50      1,250.00

10/23/2018    RH     Further analysis of Fort Bend County's cert petition to assess need
                     for and contents of possible response                                   500.00        2.50      1,250.00
              RH     Email correspondence to/from client re status of case and newly
                     filed cert petition                                                     500.00        0.30       150.00
              RH     Teleconference with client re strategy for addressing new cert
                     petition and supplementation of materials in preparation for trial      500.00        0.20       100.00
              RH     Analysis of expert report and need for update to materials re wages
                     claims                                                                  500.00        0.50       250.00

10/24/2018    RM     Various communications and preparation for communications with
                     potential Supreme Court counsel and other tasks related to same.        500.00        3.50      1,750.00
              RH     Teleconference with potential co-counsel regarding SCOTUS
                     briefing                                                                500.00        0.50       250.00

10/25/2018    RM     Various communications and preparation for communications with
                     potential Supreme Court counsel and other tasks related to same.        500.00        2.30      1,150.00

10/26/2018    RM     Various communications and preparation for communications with
                     potential Supreme Court counsel and other tasks related to same.        500.00        2.70      1,350.00

10/31/2018    RH     Analysis of supplemental financial materials received from client       500.00        0.50       250.00

11/01/2018    RH     Conference with potential additional counsel (Jeff Fisher) to assist
                     with briefing in SCOTUS in response to Fort Bend's cert petition        500.00        1.00       500.00
              RH     Further analysis of Fort Bend's cert petition and cases cited           500.00        1.50       750.00
              RH     Receipt and review of correspondence rec'd from SCOTUS re
                     docketing of case timing of response or waiver                          500.00        0.30       150.00

11/02/2018    RM     Tasks relating to SLS involvement.                                      500.00        2.00      1,000.00

11/07/2018    RH     Conference with potential additional counsel (Jeff Fisher) to assist
                     with briefing in SCOTUS in response to Fort Bend's cert petition.       500.00        0.80       400.00
              RH     Further analysis of Fort Bend's cert petition and cases cited.          500.00        1.20       600.00

11/08/2018    RM     Review record in order to help prepare BIO.                             500.00        1.80       900.00

11/12/2018    RM     Draft and file Motion for Extension of time in United States
                     Supreme Court.                                                          500.00        2.50      1,250.00
              RH     Develop outline for brief in opposition to Fort Bend's cert petition.   500.00        1.50        750.00
              RH     Attention to need for extension of response deadline.                                 0.20           n/c

11/15/2018    RM     Exchange emails with Jeff Fisher re: BIO.                               500.00        0.30       150.00
              RH     Correspondence to/from co-counsel re briefing for SCOTUS
                     opposition.                                                             500.00        0.40       200.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 27 of 49                           Page: 27
      Lois Davis                                                                                                 02/14/2020
                                                                                                    Account No: 665-001C
                                                                                                     Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                            Rate        Hours
              RH     Correspondence to/from client re meeting to discuss SCOTUS
                     briefing strategy.                                                    500.00        0.20       100.00

11/20/2018    RH     Analysis/edit/revise draft brief in opposition to Fort Bend County.   500.00        0.80       400.00

11/21/2018    RM     Review and provide comments on BIO outline.                           500.00        3.10      1,550.00
              RH     Analysis/edit/revise draft brief in opposition to Fort Bend County.   500.00        2.50      1,250.00

11/26/2018    RM     Participate in workshop on BIO.                                       500.00        2.50      1,250.00

11/27/2018    RH     Attention to SCOTUS grant of briefing extension.                      500.00        0.10        50.00
              RH     Review/revise outline for response to Fort Bend's cert petition.      500.00        1.40       700.00

12/06/2018    RM     Travel to California for meeting to discuss BIO strategy.             500.00        6.00      3,000.00
              RM     Review/analyze documents prepared for meeting.                        500.00        2.50      1,250.00

12/07/2018    RM     Participate in drafting of BIO.                                       500.00        4.50      2,250.00
              RM     Travel from California to Texas.                                      500.00        6.00      3,000.00

12/11/2018    RM     Review and edit latest draft of Bio.                                  500.00        2.10      1,050.00

12/12/2018    RH     Revise/edit/draft brief in opposition to cert petition                500.00        2.50      1,250.00

12/13/2018    RM     Various tasks related to Supreme Court review.                        500.00        4.40      2,200.00

12/14/2018    RH     Review/proof draft of brief in opposition                             500.00        2.00      1,000.00

12/17/2018    RH     Review/proof draft of brief in opposition                             500.00        2.00      1,000.00

12/18/2018    RM     Review and edit latest draft of Bio.                                  500.00        2.10      1,050.00

12/19/2018    RM     Review final BIO in the United States Supreme Court, coordinate
                     with printer, and e-file.                                             500.00        3.10      1,550.00

12/28/2018    RH     Letter from counsel for Fort Bend re SCOTUS waiver of waiting
                     period                                                                500.00        0.10        50.00
              RH     Review/analysis of Fort Bend's reply brief                            500.00        1.40       700.00

01/10/2019    RH     Attention to notice of status conference setting from trial court.    500.00        0.10        50.00

01/11/2019    RM     Review grant of petition for certiorari.                              500.00        0.10        50.00
              RM     Review/analyze strategy for US Supreme Court briefing and
                     argument.                                                             500.00        6.50      3,250.00
              RH     Attention to granting of cert petition by SCOTUS and analysis of
                     strategy for preparing merits briefing and logistics of setting up
                     moot court arguments in preparation.                                  500.00        1.00       500.00
              RH     Correspondence to/from co-counsel (J. Fisher) regarding strategy
                     for preparation of arguments and merits briefs in SCOTUS.             500.00        0.50       250.00

01/12/2019    RM     Analyze potential arguments to make in Supreme Court briefs
                     (specifically, listen to oral arguments in various cases, such as
                     Arbaugh).                                                             500.00        2.40      1,200.00

01/14/2019    RH     Correspondence re potential moot court argument at Georgetown
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 28 of 49                               Page: 28
      Lois Davis                                                                                                     02/14/2020
                                                                                                        Account No: 665-001C
                                                                                                         Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                                 Rate       Hours
                     Law School.                                                               500.00        0.20       100.00
              RH     Teleconference with opposing counsel regarding rescheduling
                     status conference with trial court.                                       500.00        0.30       150.00
              RH     Teleconference with trial court's case manager regarding
                     rescheduling status conference with trial court.                          500.00        0.30       150.00

01/15/2019    RM     Continue work on developing amicus strategy; calls regarding oral
                     argument strategy.                                                        500.00        2.80      1,400.00
              RH     Conference call with co-counsel regarding strategy for preparing for
                     merits briefing, oral argument moot courts, and meetings with
                     EEOC and SG's office.                                                     500.00        1.00       500.00
              RH     Map out strategies for additional research on merits briefs,
                     soliciting amicus support, scheduling moot courts, and meetings
                     with potential amici parties.                                             500.00        2.50      1,250.00

01/16/2019    RM     Continue work on analyzing new arguments for merits brief.                500.00        2.50      1,250.00

01/17/2019    RM     Continue work on analyzing new arguments for merits brief.                500.00        2.50      1,250.00
              RH     Correspondence to/from Solicitor's General's office regarding
                     meeting on Jan. 25th to discuss potential amicus brief.                   500.00        0.50       250.00
              RH     Discussion with officer of NELA (K. Butler) regarding potential
                     amicus briefing.                                                          500.00        0.30       150.00
              RH     Correspondence to/from co-counsel (J. Fisher) regarding potential
                     amicus briefing.                                                          500.00        0.20       100.00

01/18/2019    RM     Continue work on analyzing new arguments for merits brief and
                     discussing amicus strategy.                                               500.00        1.80       900.00

01/20/2019    RM     Prepare for meeting with United States Solicitor General (working
                     on drafting letter to send to Solicitor General).                         500.00        5.50      2,750.00

01/21/2019    RM     Prepare for meeting with United States Solicitor General. (in
                     particular, work on letter for meeting)                                   500.00        5.00      2,500.00
              RH     Correspondence to/from co-counsel (B. Fletcher) regarding draft
                     letter to Solicitor General.                                              500.00        0.50       250.00
              RH     Edit/revise letter to Solicitor General regarding its positions in this
                     matter.                                                                   500.00        0.50       250.00
              RH     Several emails to/from atty for NELA regarding potential amicus
                     briefing.                                                                 500.00        0.50       250.00

01/22/2019    RM     Prepare for meeting with United States Solicitor General.                 500.00        2.20      1,100.00
              RH     Additional correspondence to/from attorney for NELA regarding
                     potential amicus briefing.                                                500.00        0.30       150.00
              RH     Review briefing submitted in preparation for meeting with Solicitor
                     General's Office.                                                         500.00        0.70       350.00

01/23/2019    RM     Prepare for meeting with United States Solicitor General (reviewing
                     various cases in preparation for meeting, preparing outline to
                     present at same, mooting various arguments to prepare for
                     meeting).                                                                 500.00        4.50      2,250.00
              RH     Additional correspondence to/from outside attorneys regarding
                     potential amicus briefing.                                                500.00        0.40       200.00
              RH     Additional review of briefing in prep for meeting with OSG.               500.00        0.80       400.00
              RH     Conference call with co-counsel (B. Fletcher) to prep for meeting
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 29 of 49                            Page: 29
      Lois Davis                                                                                                  02/14/2020
                                                                                                     Account No: 665-001C
                                                                                                      Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                              Rate       Hours
                     with OSG.                                                              500.00        0.50       250.00

01/24/2019    RM     Prepare for meeting with United States Solicitor General.              500.00        4.70      2,350.00
              RM     Travel from Houston to Washington, DC.                                 500.00        3.50      1,750.00
              RH     Travel to Washington DC in advance of meeting with Solicitor
                     General.                                                               500.00        3.50      1,750.00
              RH     Correspondence to/from Solicitor General regarding parameters,
                     location, schedule for meeting.                                        500.00        0.40       200.00

01/25/2019    RM     Prepare for meeting with Solicitor General.                            500.00        5.50      2,750.00
              RM     Attend meeting with Solicitor General.                                 500.00        1.50        750.00
              RH     Prepare for meeting with Solicitor General's office (review 5th
                     Circuit and SCOTUS briefing; review relevant case law).                500.00        5.50      2,750.00
              RH     Meeting with Solicitor General's office.                               500.00        1.50        750.00
              RH     Conference call with co-counsel (B. Fletcher & J. Fisher).             500.00        0.30        150.00
              RH     Correspondence to/from various interest groups regarding consent
                     for supporting amicus briefing.                                        500.00        0.40       200.00

01/26/2019    RM     Travel back to Houston from Washington DC from meeting with
                     Solicitor General.                                                     500.00        3.50      1,750.00
              RH     Return travel to Houston from meeting with Solicitor General.          500.00        3.50      1,750.00

01/28/2019    RM     Continue work on potential arguments for amicus briefs (divided up
                     potential questions for amicus to tackle).                             500.00        4.70      2,350.00
              RH     Correspondence to / from various interest groups (NAACP;
                     Constitutional Accountability Center) regarding strategy for amicus
                     briefing support.                                                      500.00        0.80       400.00
              RH     Analysis of recent published articles and applicable federal
                     employment cases (and USAO fees matrix) for support of
                     attorney's fees claim (and potential updated demand letter to Fort
                     Bend).                                                                 500.00        1.70       850.00
              RH     Teleconference with attys from NAACP regarding potential amicus
                     support.                                                               500.00        0.50       250.00

01/29/2019    RM     Continue work on potential arguments for amicus briefs as per
                     above.                                                                 500.00        4.10      2,050.00

01/30/2019    RM     Tasks in preparation for merits briefs, including discussing amicus
                     effort with potential amicus parties (LDF, etc.) and researching
                     various prepatory issues (such as analyzing other federal statutes
                     with similar exhaustion requirements).                                 500.00        4.20      2,100.00

01/31/2019    RM     Calls with various amicus parties.                                     500.00        2.50      1,250.00
              RH     Teleconference with attys from NELA regarding amicus support
                     and strategy.                                                          500.00        0.50       250.00
              RH     Teleconference with attys from Constitutional Accountability Center
                     regarding amicus support and strategy.                                 500.00        0.50       250.00

02/04/2019    RM     Calls with potential amicus parties and discussions about content of
                     same.                                                                  500.00        2.10      1,050.00

02/05/2019    RM     Call with Wolfman regarding moot court at Georgetown and
                     potential Amicus penalties.                                            500.00        1.50       750.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 30 of 49                           Page: 30
      Lois Davis                                                                                                 02/14/2020
                                                                                                    Account No: 665-001C
                                                                                                     Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                             Rate       Hours
02/07/2019    RM     Call with Christine O'Brien regarding cornicus Brief.                 500.00        1.20       600.00

02/11/2019    RM     Work relating to oral argument preparation.                           500.00        1.50       750.00

02/12/2019    RM     Continue analyzing arguments for merits brief, specifically other
                     statutes that may have similar exhaustion regimes.                    500.00        2.10      1,050.00
              RH     Various correspondence to/from parties providing moot argument
                     prep regarding scheduling.                                            500.00        0.50       250.00

02/13/2019    RM     Continue analyzing arguments for merits brief, specifically other
                     statutes that may have similar exhaustion regimes.                    500.00        1.70       850.00

02/14/2019    RM     Continue analyzing potential arguments for                            500.00        1.20       600.00

02/15/2019    RM     Talks with amicus parties and analysis of additional arguments to
                     be made in merits brief.                                              500.00        1.10       550.00
              RH     Correspondence to/from client re status of argument setting and
                     trip to D.C.                                                          500.00        0.30       150.00
              RH     Preparations for argument setting and moot practice rounds in D.C.    500.00        0.50       250.00

02/20/2019    RH     Teleconference with expert (Dr. Luke) re status of proceedings and
                     potential need to update expert report.                               500.00        0.50       250.00
              RM     Calls with opposing counsel regarding joint appendix, and review of
                     appellate record to file in joint appendix.                           500.00        1.20       600.00

02/21/2019    RM     Continue analysis of potential arguments for Supreme Court merits
                     brief.                                                                500.00        2.00      1,000.00

02/22/2019    RM     Continue working on potential arguments for Supreme Court merits
                     brief.                                                                500.00        1.20       600.00

02/25/2019    RM     Analyze merits brief filed by Fort Bend.                              500.00        3.20      1,600.00
              RH     Analysis of arguments proposed by amicus party (preparing outline
                     for response).                                                        500.00        1.00       500.00
              RH     Analysis of merits brief filed by Fort Bend County.                   500.00        1.00       500.00

02/26/2019    RM     Continue analyzing merits briefs.                                     500.00        2.30      1,150.00
              RH     Further analysis of merits brief filed by Fort Bend County.           500.00        1.00        500.00

02/27/2019    RM     Read and analyze Amicus (Dodson); write notes regarding the
                     same; consider whether any responsible in merits brief is
                     warranted.                                                            500.00        2.70      1,350.00
              RH     Further analysis of merits briefing filed by Fort Bend County.        500.00        1.50        750.00

02/28/2019    RM     Continue to review and analyze merits brief (specifically, sections
                     about so-called "Fairly discernible" rule).                           500.00        8.00      4,000.00

03/01/2019    RM     Reviewing amicus brief to determine whether responses in reply
                     brief are necessary.                                                  500.00        3.50      1,750.00

03/04/2019    RM     Continue drafting brief                                               500.00        3.20      1,600.00
              RH     Analysis of opposing amicus brief filed by National Conference of
                     State Legislatures, et al.                                            500.00        1.50       750.00
              RH     Analysis of opposing amicus brief filed by Chamber of Commerce,
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 31 of 49                               Page: 31
      Lois Davis                                                                                                     02/14/2020
                                                                                                        Account No: 665-001C
                                                                                                         Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                                 Rate       Hours
                     et al.                                                                    500.00        1.50       750.00

03/05/2019    RM     Review Chamber of Commerce and States' briefs                             500.00        3.90      1,950.00
              RM     Draft merits brief                                                        500.00        3.00      1,500.00

03/06/2019    RM     Continue merits brief                                                     500.00        3.00      1,500.00

03/07/2019    RM     Continue drafting merits brief                                            500.00        4.70      2,350.00

03/08/2019    RM     Continue drafting merits brief.                                           500.00        4.90      2,450.00
              RH     Review and comment on outline of merits brief for SCOTUS                  500.00        1.50        750.00
              RH     Teleconf with co-counsel re strategy for various sections of merits
                     brief for SCOTUS                                                          500.00        0.50       250.00

03/10/2019    RM     Continue drafting merits brief                                            500.00        4.20      2,100.00

03/11/2019    RM     Continue to draft merits brief.                                           500.00        8.00      4,000.00

03/12/2019    RM     Continue to draft merits brief.                                           500.00        6.70      3,350.00

03/13/2019    RM     Continue to draft merits brief.                                           500.00        7.00      3,500.00

03/14/2019    RM     Continue to edit merits brief                                             500.00        4.20      2,100.00

03/15/2019    RM     Reflecting edits to merits brief                                          500.00        4.50      2,250.00

03/16/2019    RM     Continue drafting merits brief                                            500.00        5.00      2,500.00

03/20/2019    TCW Review draft of merits brief.                                                500.00        0.40        200.00
              RM  Drafting US Supreme Court Merits Brief                                       500.00        6.00      3,000.00

03/21/2019    RM     Drafting US Supreme Court Merits Brief                                    500.00        7.50      3,750.00

03/22/2019    RM     Drafting US Supreme Court Merits Brief                                    500.00        6.00      3,000.00
              RH     Review/revise/edit draft of merits brief                                  500.00        1.30        650.00
              RH     Teleconf with co-counsel re revisions to draft merits brief               500.00        0.70        350.00

03/23/2019    RM     Drafting US Supreme Court Brief                                           500.00        8.00      4,000.00

03/24/2019    RM     Drafting US Supreme Court Brief                                           500.00        6.00      3,000.00
              RH     Draft/revise merits brief; fwd notes to co-counsel re revisions           500.00        2.50      1,250.00

03/25/2019    RM     Drafting merits brief to file in United States Supreme Court.             500.00        5.00      2,500.00
              RM     Coordinating filing merits brief in SCOTUS with printer.                  500.00        3.00      1,500.00
              RH     Revisions/edits to draft merits brief, and fwd notes to co-counsel re
                     revisions                                                                 500.00        2.10      1,050.00

03/26/2019    RM     Begin preparation for oral argument in SCOTUS. Review petitioner
                     side amicus briefs.                                                       500.00        3.00      1,500.00
              RH     Final review / edits to draft merits brief, and fwd notes to co-counsel
                     re revisions                                                              500.00        1.00       500.00

03/27/2019    RM     Continue preparation for oral argument in SCOTUS; outlining
                     potential argument.                                                       500.00        4.00      2,000.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 32 of 49                          Page: 32
      Lois Davis                                                                                                02/14/2020
                                                                                                   Account No: 665-001C
                                                                                                    Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                            Rate       Hours
              RH     Attention to filing of final version of merits brief                 500.00        0.40       200.00
              RH     Correspondence to/from various amici parties re potential briefing
                     in support                                                           500.00        0.40       200.00
              RH     Correspondence to/from Office of Solicitor General (OSG) re
                     potential brief in support                                           500.00        0.40       200.00

03/28/2019    RM     Continue preparation for oral argument in SCOTUS; outlining
                     potential argument.                                                  500.00        4.50      2,250.00

04/01/2019    RM     Prepare for oral argument (begin drafting outline)                   500.00        7.00      3,500.00

04/02/2019    RM     Prepare for oral argument (continue drafting outline)                500.00        7.00      3,500.00

04/03/2019    RM     Prepare for oral argument (review various briefs and add
                     observations from this work to outline)                              500.00        5.00      2,500.00

04/04/2019    RM     Prepare for oral argument (review various briefs and read cases
                     set forth in briefs)                                                 500.00        6.00      3,000.00

04/05/2019    RM     Prepare for oral argument (prepare for moot court; prepare
                     potential questions).                                                500.00        6.00      3,000.00

04/06/2019    RM     Preparation for oral argument                                        500.00        5.00      2,500.00

04/07/2019    RM     Prepare for Moot Court at Stanford Law School.                       500.00        8.00      4,000.00

04/08/2019    RM     Prepare for Moot Court to be held at Stanford Law School/prepare
                     for argument in US Supreme Court.                                    500.00        8.00      4,000.00
              RH     Teleconference with client regarding status of case and
                     preparations for SCOTUS arguments.                                   500.00        0.50       250.00

04/09/2019    RM     Prepare for moot court to be held at Stanford Law School/prepare
                     for argument in US Supreme Court (various tasks, including
                     analyzing oral arguments in previous cases, reading briefs,
                     readings cases cited in the briefs, editing oral argument outline)   500.00       10.00      5,000.00

04/10/2019    RM  Prepare for moot court (including drafting questions that may be
                  asked at oral argument, continuing to edit oral argument outline,
                  individual oral argument practice sessions).                            500.00       10.00      5,000.00
              TCW Review briefs and send questions to Raffi for oral argument prep.                     2.20           n/c

04/11/2019    RM     Fly to California to participate in SLS moot court.                  500.00        4.50      2,250.00
              RM     Prepare to participate in SLS moot court.                            500.00        4.00      2,000.00
              RM     Participate in SLS moot court.                                       500.00        2.00      1,000.00

04/12/2019    RM     Fly to Houston                                                       500.00        4.00      2,000.00
              RM     Continue to prepare for argument in US Supreme Court (work on
                     incorporating comments from SLS Moot Court)                          500.00        6.00      3,000.00
              RH     Analysis of reply brief from Fort Bend County; comments regarding
                     same to co-counsel.                                                  500.00        2.30      1,150.00

04/14/2019    RM     Continue to prepare for argument in US Supreme Court.                500.00        6.00      3,000.00

04/15/2019    RM     Prepare for moot court at Public Citizen.                            500.00        6.00      3,000.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 33 of 49                            Page: 33
      Lois Davis                                                                                                  02/14/2020
                                                                                                     Account No: 665-001C
                                                                                                      Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                              Rate       Hours
              RM     Travel to Washington, DC                                               500.00        4.00      2,000.00
              RM     Participate in moot court at Public Citizen.                           500.00        2.00      1,000.00
              RH     Further analysis of reply brief from Fort Bend County; comments
                     regarding same to co-counsel.                                          500.00        2.10      1,050.00

04/16/2019    RM     Prepare for SCOTUS argument: attend SCOTUS arguments and
                     analyze.                                                               500.00        3.00      1,500.00
              RM     Continue preparation for SCOTUS argument (continued revisions
                     to outline; practice sessions; preparation of index cards containing
                     potential questions that                                               500.00        6.00      3,000.00

04/17/2019    RM  Continue preparation for SCOTUS argument (various tasks,
                  including reviewing cases cited in briefs, continuing to work on
                  questions the Court may ask, and individual practice sessions.            500.00       14.00      7,000.00
              TCW Travel to DC for SCOTUS argument.                                                       4.00           n/c
              RH  Travel to Washington DC in advance of oral argument and moot
                  sessions.                                                                 500.00        4.00      2,000.00

04/18/2019    RM     Prepare for moot court at GULC                                         500.00        4.00      2,000.00
              RM     Participate in moot court at GULC.                                     500.00        2.00      1,000.00
              RM     Attend moot Court at SG's office.                                      500.00        3.00      1,500.00
              RM     Continue preparation or SCOTUS                                         500.00        3.00      1,500.00
              TCW    Attend two mock arguments and review briefs for same.                                4.00           n/c
              RH     Attend and participate at moot oral argument session at
                     Georgetown Law School.                                                 500.00        3.50      1,750.00
              RH     Confer with co-counsel regarding events and questions at
                     SCOTUS oral argument.                                                  500.00        2.00      1,000.00

04/19/2019    RM     Continue to prepare for SCOTUS argument (analyze feedback
                     from GULC moot; analyze feedback from SG moot)                         500.00        8.00      4,000.00

04/20/2019    RM     Final preparations for SCOTUS argument.                                500.00       10.00      5,000.00

04/21/2019    RM  Final preparations for SCOTUS argument.                                   500.00       10.00      5,000.00
              TCW Write more questions for Raffi and do another informal moot.                            2.00           n/c

04/22/2019    TCW Attend oral argument at US Supreme court.                                               5.00           n/c
              RM  Prepare for argument                                                      500.00        4.00      2,000.00
              RM  Attend and present argument in Supreme Court of the United
                  States.                                                                   500.00        6.00      3,000.00
              RH  Attend and participate at oral argument as SCOTUS.                        500.00        4.50      2,250.00
              RH  Confer with co-counsel regarding events and questions at
                  SCOTUS oral argument.                                                     500.00        2.00      1,000.00
              RH  Return travel to Houston.                                                 500.00        4.00      2,000.00
              RM  Return travel to Houston.                                                 500.00        4.00      2,000.00
              TCW Return travel to Houston.                                                               4.00           n/c

06/03/2019    TCW Review and discuss Supreme Court opinion in our favor and
                  consider next steps to conclusion.                                        500.00        0.80        400.00
              RM  Review opinion of United States Supreme Court.                            500.00        2.50      1,250.00
              RM  Respond to press inquiries re: same.                                      500.00        1.50        750.00
              RM  Review/analyze next steps in Supreme Court litigation (specifically,
                  timeline to issuance of mandate, potential for rehearing, steps until
                  remand to district court).                                                500.00        3.00      1,500.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 34 of 49                             Page: 34
      Lois Davis                                                                                                   02/14/2020
                                                                                                      Account No: 665-001C
                                                                                                       Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                               Rate       Hours
              RH     Analysis of SCOTUS decision affirming 5th Circuit decision              500.00        2.00      1,000.00
              RH     Analysis of remaining trial preparation steps                           500.00        1.50        750.00

06/04/2019    RM     Review exhibits and JPTO to move forward towards trial.                 500.00        2.30      1,150.00

06/12/2019    RM     Review judgment issued by US Supreme Court and discuss
                     potential next steps.                                                   500.00        0.20       100.00

06/17/2019    RM     Call w/ Randy Morse regarding motion for substitution.                  500.00        1.00       500.00

06/19/2019    RH     Attention to motion and order withdrawing and substituting
                     opposing counsel                                                        500.00        0.20       100.00
              RH     Analysis of new Texas Supreme Court decision re proving
                     attorneys' fees (Rohrmoos Venture v. UTSW Healthcare)                   500.00        0.50       250.00

06/28/2019    RM     Plan/prepare for trial in Southern District of Texas. Reviewing steps
                     to trial, including JPTO, exhibits lists, etc.                          500.00        2.50      1,250.00

07/01/2019    RM     Meeting regarding trial and trial schedule.                             500.00        1.00       500.00
              RH     Attention to court order re trial status report                         500.00        0.20       100.00
              RH     Corresp to/from Kevin Hedges (Fort Bend) re potential trial settings    500.00        0.20       100.00

07/09/2019    RH     Correspondence to/from expert witness re potential trial schedule
                     to confirm availability                                                 500.00        0.20       100.00
              RH     Correspondence to/from opposing counsel re potential trial
                     schedule                                                                500.00        0.20       100.00

07/16/2019    RH     Correspondence to/from opposing counsel re potential trial setting
                     dates                                                                   500.00        0.40       200.00

07/17/2019    RH     Correspondence to/from district court (and opposing counsel)
                     proposing potential trial setting dates                                 500.00        0.40       200.00

07/18/2019    RM     Review email regarding trial schedule and response re: same.            500.00        0.40       200.00

07/23/2019    RH     Attention to scheduling order re trial setting                          500.00        0.20       100.00
              RH     Correspondence to/from expert witness re trial setting to confirm
                     availability                                                            500.00        0.20       100.00
              RH     Correspondence to/from client re trial setting                          500.00        0.20       100.00
              RH     Analysis of steps needed to begin preparing for trial and
                     supplementing evidence produced in discovery                            500.00        2.40      1,200.00

07/29/2019    RH     Correspondence to/from expert witness re updating opinions in
                     advance of trial                                                        500.00        0.40       200.00

08/05/2019    RH     Teleconf with Dr. Luke re supplementing expert opinions and report      500.00        0.40       200.00

08/21/2019    RH  Pretrial preparation: review expert opinions/reports to determine
                  need for supplementation                                                   500.00        1.10       550.00
              RH  Email corresp to/from client re supplemental damages evidence              500.00        0.30       150.00
              RH  Email corresp to/from expert (Luke) re supplemental damages
                  evidence                                                                   500.00        0.30       150.00
              TCW Review status and items to prepare for trial.                                            1.20          n/c
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 35 of 49                             Page: 35
      Lois Davis                                                                                                   02/14/2020
                                                                                                      Account No: 665-001C
                                                                                                       Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                              Rate        Hours
08/22/2019    RH     Additional corresp. to/from Dr. Luke re materials needed to update
                     opinions                                                                500.00        0.40       200.00
              RH     Additional corresp. to/from client re salary and wages information
                     for 2017-2019 (and review materials received)                           500.00        0.40       200.00
              RH     Review depositions of witnesses in preparation for trial outlines and
                     direct/cross-exam testimony                                             500.00        2.40      1,200.00

08/23/2019    RH  Review depositions of witnesses in preparation for trial outlines and
                  direct/cross-exam testimony                                                500.00        2.40      1,200.00
              RH  Review witness statements/affidavits/resignation letters to
                  determine potential trial exhibits and witnesses                           500.00        1.20       600.00
              RH  Pretrial strategy meeting with co-counsel to discuss witnesses,
                  exhibits, and trial prep                                                   500.00        1.60        800.00
              TCW Review exhibit folder and meet with Joe Ahmad re upcoming trial.           500.00        3.20      1,600.00

08/25/2019    TCW Review potential exhibits and outline proof for trial.                     500.00        2.20      1,100.00

08/26/2019    RH     Analysis of recent cases re sufficiency of proof for submission of
                     attorney's fees                                                         500.00        0.50        250.00
              RH     Review of exhibits for potential use at trial                           500.00        2.20      1,100.00

08/27/2019    RH     Analysis of discovery responses to prepare supplemental
                     disclosures                                                             500.00        0.50       250.00
              RH     Teleconf with client re trial preparations                              500.00        0.40       200.00

08/28/2019    RH  Draft/revise supplemental discovery responses                              500.00        2.10      1,050.00
              RH  Teleconf with client re trial preparations                                 500.00        0.40        200.00
              TCW Review disclosures and emails re trial preparation.                        500.00        1.00        500.00

08/29/2019    PDC    Plan and prepare documents produced by Lois Davis, expert
                     witness and Fort Bend County for Russ Hollenbeck's review.              115.00        4.40        506.00
              RH     Draft/revise supplemental disclosures                                   500.00        2.20      1,100.00
              RH     Draft/revise supplemental expert designations                           500.00        1.10        550.00
              RH     Draft/revise additional RFPs to defendant                               500.00        0.70        350.00
              RH     Additional teleconf with client re trial preparations                   500.00        0.40        200.00
              RH     Correspondence to/from expert re upcoming conference                    500.00        0.20        100.00
              RH     Analysis / review of documents produced to determine need for
                     supplementation and designation of trial exhibits                       500.00        0.60       300.00

08/30/2019    PDC    Continue to plan and prepare documents produced by Lois Davis,
                     expert witness and Fort Bend County for Russ Hollenbeck's review.       115.00        3.40       391.00

09/03/2019    RH     Emails to/from client re meetings tomorrow with co-counsel and
                     with experts                                                            500.00        0.40       200.00
              RH     Emails to/from experts (RPC) re meeting tomorrow with client            500.00        0.40       200.00

09/04/2019    TCW Meet with Lois Davis to review issues for trial.                           500.00        2.00      1,000.00
              RH  Meeting with client to prepare for trial (review of documents;
                  discussion of underlying facts and potential witnesses                     500.00        3.50      1,750.00
              RH  Teleconf with experts (RPC) re updating expert opinions                    500.00        0.50        250.00
              RH  Attention to notice of revised trial setting                               500.00        0.10         50.00

09/10/2019    PDC    Review, analyze and organize documents received from plaintiff,
                     Lois Davis, for Russ Hollenbeck's review.                               115.00        0.60        69.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 36 of 49                                Page: 36
      Lois Davis                                                                                                      02/14/2020
                                                                                                         Account No: 665-001C
                                                                                                          Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                                 Rate        Hours
              RH     Review/analysis of additional materials rec'd from client in prep for
                     trial                                                                      500.00        1.10       550.00
              RH     Discussion with client re additional new materials                         500.00        0.40       200.00

09/12/2019    PDC    Review and analyze plaintiff, Lois Davis's Bible and journals for
                     examples of spirituality, faith and thoughts.                              115.00        2.40       276.00

09/20/2019    RH     Draft/revise portions of Joint Pretrial Order                              500.00        2.50      1,250.00
              RH     Contacts with potential trial witnesses                                    500.00        0.80        400.00

09/23/2019    RH     Draft/revise portions of Joint Pretrial Order                              500.00        2.20      1,100.00
              RH     Contacts with potential trial witnesses                                    500.00        0.50        250.00
              RH     Teleconf. with expert witnesses re supplemental expert report              500.00        0.50        250.00

09/24/2019    RH     Draft/revise portions of Joint Pretrial Order                              500.00        1.20        600.00
              RH     Review potential witnesses for trial                                       500.00        0.50        250.00
              RH     Review potential exhibits for trial                                        500.00        2.80      1,400.00

09/25/2019    RH     Review supplemental expert report                                          500.00        1.20        600.00
              RH     Prepare supplemental production of exhibits to Defense counsel             500.00        1.30        650.00
              RH     Prepare deposition cuts for R. Webb, K. Edwards, J. Cosbey                 500.00        2.10      1,050.00

09/26/2019    PDC    Office conference with client, Lois Davis and Russ Hollenbeck to
                     discuss trial preparation and trial proceedings.                           115.00        1.30       149.50
              PDC    Plan and prepare documents for production to defendant, Fort
                     Bend County.                                                               115.00        0.60        69.00
              PDC    Produce documents to defendant, Fort Bend County.                          115.00        0.60        69.00
              PDC    Plan and prepare trial exhibits and trial exhibit list for submission to
                     court and defendants.                                                      115.00        6.40       736.00

09/27/2019    PDC    Revise and edit trial exhibit list for submission to court and
                     defendants.                                                                115.00        2.30       264.50
              PDC    Plan and prepare trial exhibits for submission to court and
                     defendants.                                                                115.00        1.60        184.00
              RH     Revise and finalize all pretrial materials                                 500.00        2.10      1,050.00
              RH     Review of designated exhibits                                              500.00        2.30      1,150.00
              RH     Analysis of pretrial materials filed by Defendant                          500.00        0.50        250.00

09/30/2019    PDC    Trial Preparation - Continue to prepare final exhibits for submission
                     to court and opposing counsel.                                             115.00        1.70       195.50
              RH     Correspondence to/from expert witness re trial schedule                    500.00        0.20       100.00
              RH     Prepare witness outlines to use in conjunction with certain exhibits       500.00        1.40       700.00

10/01/2019    PDC    Trial exhibits - Continue to prepare final exhibits for submission to
                     court and opposing counsel.                                                115.00        3.10       356.50
              PDC    Trial exhibits - Identify vendor to edit July 3, 2011 church service
                     video for trial exhibit and arrange video cut; confer with Legal Media
                     to provide service.                                                        115.00        0.30        34.50

10/02/2019    PDC    Trial exhibits - Confer with Legal Media regarding Church without
                     Walls church service dvd for trial exhibit.                                115.00        0.60        69.00
              PDC    Trial exhibits - Confer with Gurrola Reprographics regarding
                     preparation of trial exhibit copies.                                       115.00        0.60        69.00
              PDC    Trial exhibits - Continue to prepare final exhibits for submission to
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 37 of 49                              Page: 37
      Lois Davis                                                                                                    02/14/2020
                                                                                                       Account No: 665-001C
                                                                                                        Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                                Rate       Hours
                     court and opposing counsel.                                              115.00        2.60       299.00

10/03/2019    PDC    Trial exhibits - Review and comment on edited cut version of
                     Church without Walls July 3, 2011 church service dvd trial exhibit.      115.00        0.60        69.00
              PDC    Trial exhibits Prepare documents for transmission to Gurrola
                     Reprographics for copies; draft and revise instructions.                 115.00        0.60        69.00
              PDC    Trial exhibits - Confer with Legal Media regarding Church without
                     Walls July 3, 2011 church service dvd for trial exhibit.                 115.00        0.40        46.00
              PDC    Trial exhibits Continue to prepare final exhibits for submission to
                     court and opposing counsel; review trial exhibits for sensitive
                     personal information (social security numbers) and redact
                     accordingly.                                                             115.00        3.30       379.50
              RF     Review factual background and trial strategy with RRH regarding
                     trial on October 30.                                                     250.00        0.40       100.00
              RF     Review joint pretrial order and other documents filed on September
                     30.                                                                      250.00        0.90       225.00

10/04/2019    PDC    Trial exhibits - Confer with Russ Hollenbeck regarding video cut for
                     Church with Walls July 3, 2011 church service dvd for trial exhibit
                     and provide further instructions to Legal Media regarding video.         115.00                      0.00
              RF     Review litigation strategy and discuss strategy and coordination
                     with staff in preparation for upcoming trial.                            250.00        0.50       125.00

10/05/2019    RF     Review pre-trial deadlines and draft emails regarding the same.          250.00        0.60       150.00

10/06/2019    RF     Review email from RRH and draft email regarding the same.                250.00        0.20        50.00

10/07/2019    PDC    Trial exhibits - Create Judge's set of Plaintiff Trial Exhibits
                     notebook.                                                                115.00        0.70        80.50
              PDC    Trial exhibits - Prepare opposing counsel set of Plaintiff Trial
                     Exhibits for transmission.                                               115.00        0.60        69.00
              PDC    Trial exhibits - Amend Plaintiff Trial Exhibit List.                     115.00        0.30        34.50
              PDC    Trial exhibits - Review copies of Review copies of trial exhibit sets;
                     confer with Gurrola duplicating regarding same.                          115.00        0.40        46.00
              RF     Review CLE articles regarding whether judge or jury decides
                     attorney's fee issue.                                                    250.00        0.60       150.00
              RF     Review case law regarding whether judge or jury decides attorney's
                     fee issue.                                                               250.00        0.40       100.00
              RF     Review witness list and pre-trial task list in preparation for
                     scheduling witnesses for this week.                                      250.00        0.30        75.00
              RF     Call potential witnesses to schedule witness preparation.                250.00        0.80       200.00
              RF     Review issue regarding Defendants' disclosures of Ken Ford and
                     review Defendants' trial exhibits.                                       250.00        0.90       225.00
              RF     Draft and revise pre-trial checklist, call and schedule potential
                     witnesses, coordinate amended exhibit list, and review Defendants'
                     designated exhibits.                                                     250.00        1.80       450.00
              RF     Draft trial outline.                                                     250.00        1.20       300.00

10/08/2019    PDC    Trial exhibits - Communicate with Legal Media regarding video
                     edits for trial.                                                         115.00        0.30        34.50
              PDC    Trial exhibits - Communicate with Brian Gurrola, Gurrola
                     Reprographics, Inc. regarding additional trial exhibit sets.             115.00        0.30        34.50
              PDC    Trial exhibits - Prepare Plaintiff Amended Trial Exhibit List; revise
                     and edit exhibit list.                                                   115.00        0.40        46.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 38 of 49                              Page: 38
      Lois Davis                                                                                                    02/14/2020
                                                                                                       Account No: 665-001C
                                                                                                        Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                               Rate        Hours
              PDC    Trial exhibits - Begin to prepare comprehensive spreadsheet of trial
                     exhibits for tracking during trial.                                      115.00        0.90       103.50
              RF     Draft email regarding modification to the amended exhibit list.          250.00        0.10        25.00
              RH     Preparation of witness outlines (w/ docs) for Plaintiff; W. Leveque;
                     E. Kadiri; S. Davis in preparation for pretrial meetings                 500.00        1.60       800.00

10/09/2019    PDC    Trial exhibits - Compare defendant trial exhibits to plaintiff trial
                     exhibits and create index of comparison of exhibits.                     115.00        1.00       115.00
              PDC    Plan and prepare for witness preparation meeting with Larry
                     Joseph; review and identify documents related to Larry Joseph.           115.00        0.60        69.00
              PDC    Plan and prepare for witness preparation with Paulyssa Hamilton.         115.00        0.60        69.00
              PDC    Trial exhibits - Continue to prepare comprehensive spreadsheet of
                     trial exhibits for tracking during trial.                                115.00        1.00       115.00
              RF     Review trial strategy and outline.                                       250.00        1.30       325.00
              RF     Draft Witness Outline for Hamilton.                                      250.00        0.30        75.00
              RF     Draft Witness Outline for Joseph.                                        250.00        0.60       150.00
              RF     Review deposition designations, draft attorney notes regarding the
                     same, and draft email summary of the same.                               250.00        2.20       550.00
              RM     Review Defendants' trial exhibits and Defendant's objections to
                     Plaintiff's trial exhibits                                               500.00        0.50       250.00
              RM     Review Defendant's motion in limine and compare to previous
                     opposition to motion in limine filed.                                    500.00        0.60       300.00
              RM     Review Plaintiff's amended exhibit list                                  500.00        0.40       200.00
              RH     Review exhibits provided by FBC counsel for defendant                    500.00        0.50       250.00
              RH     Arrangements for witness meetings; outline witness prep questions
                     for Paulyssa Hamilton, Larry Joseph, Marty Gonzalez, and Susan
                     Raybon                                                                   500.00        3.20      1,600.00

10/10/2019    PDC    Office conference with witness, Paulyssa Hamilton, Russ
                     Hollenbeck and Ronnie Flack to prepare witness for trial testimony.      115.00        1.00       115.00
              PDC    Office conference with Larry Joseph, Russ Hollenbeck and Ronnie
                     Flack to prepare witness for trial testimony.                            115.00        1.20       138.00
              PDC    Plan and prepare documents for witness, Larry Joseph, trial
                     preparation review.                                                      115.00        0.60        69.00
              PDC    Draft and revise notes regarding Larry Joseph witness preparation
                     session.                                                                 115.00        0.90       103.50
              PDC    Trial exhibits - Prepare plaintiff, Lois Davis and defendant, Fort
                     Bend County, trial exhibits for trial courtroom use.                     115.00        4.70       540.50
              PDC    Trial exhibits - Prepare set of plaintiff and defendant trial exhibits
                     for Russ Hollenbeck,                                                     115.00        1.10       126.50
              RF     Review deposition of Lois Davis.                                         250.00        1.70       425.00
              RF     Meet with witness Paulyssa Hamilton.                                     250.00        0.90       225.00
              RF     Review issues regarding jury charge, response to motion in limine,
                     and closing arguments.                                                   250.00        1.50       375.00
              RF     Review joint pretrial order.                                             250.00        0.40       100.00
              RF     Draft witness outline for Lois and Elisha.                               250.00        0.30        75.00
              RF     Review deposition of Thomas Webb and draft attorney notes
                     regarding the same.                                                      250.00        1.20       300.00
              RH     Meeting with witness, Larry Joseph, to discuss topics of direct
                     examination for trial preparation                                        500.00        1.20       600.00
              RH     Revise witness outline for Larry Joseph                                  500.00        0.50       250.00

10/11/2019    PDC    Trial exhibits - Communication with Michael Cammack, Legal
                     Media Inc. regarding edited versions of July 3, 2011 service
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 39 of 49                               Page: 39
      Lois Davis                                                                                                     02/14/2020
                                                                                                        Account No: 665-001C
                                                                                                         Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                                 Rate       Hours
                     (Plaintiff's exhibit 63).                                                 115.00        0.60        69.00
              PDC    Telephone conference with Pamela Radford, Legal Media, Inc. and
                     Ronnie Flack regarding case details and assistance with trial.            115.00        0.80        92.00
              PDC    Review defendant, Fort Bend County objections to plaintiff's
                     deposition designations and trial exhibits.                               115.00        0.60        69.00
              PDC    Begin to develop and draft questions for plaintiff, Lois Davis per
                     Ronnie Flack's request regarding maintenance of journals and
                     church attendance history.                                                115.00        0.20        23.00
              PDC    Office conference with plaintiff, Lois Davis and Russ Hollenbeck
                     and Ronnie Flack for witness preparation for trial testimony.             115.00        4.40       506.00
              PDC    Begin to draft notes of plaintiff, Lois Davis witness preparation for
                     trial testimony for distribution to team.                                 115.00        0.60        69.00
              RF     Teleconference with paralegal with AZA regarding meeting with
                     economist.                                                                250.00        0.10         25.00
              RF     Review schedule, pre-trial checklist, and witness outlines.               250.00        0.80        200.00
              RF     Meeting with Lois Davis and work on direct questioning and outline.       250.00        4.10      1,025.00
              RF     Review exhibit list notes with paralegals in preparation for drafting
                     exhibit list and amending exhibits.                                       250.00        0.80       200.00
              RH     Meeting with client in preparation for trial testimony; review exhibits
                     to clarify issues for direct examination                                  500.00        4.50      2,250.00
              RH     Analysis of defendant's objections to exhibits                            500.00        0.50        250.00
              RH     Analysis of defendant's objections to proffered depo cuts                 500.00        0.50        250.00

10/13/2019    PDC    Draft and revise Larry Joseph witness preparation notes.                  115.00        2.10       241.50
              PDC    Draft and revise questions for Lois Davis witness preparation per
                     Ronnie Flack's request.                                                   115.00        0.60        69.00

10/14/2019    PDC    Review and analyze Facebook pages for references to "The Big
                     Dig".                                                                     115.00        0.60        69.00
              PDC    Office conference with Russ Hollenbeck, Ronnie Flack and Elisha
                     Kadiri for witness preparation for trial testimony.                       115.00        1.30       149.50
              PDC    Plan and prepare for Elisha Kadiri witness preparation session;
                     collect documents referencing Elisha Kadiri.                              115.00        0.60        69.00
              PDC    Draft and revise notes from Elisha Kadiri witness preparation
                     session.                                                                  115.00        1.00       115.00
              PDC    Plan and prepare for week's task regarding trial preparation.             115.00        0.70        80.50
              PDC    Continue to draft and revise questions related to Lois Davis church
                     history and attendance history per Ronnie Flack's request.                115.00        0.80         92.00
              PDC    Plan and prepare for trial attendance; prepare trial notebooks.           115.00        2.60        299.00
              RF     Review deadlines and tasks needed for trial preparation this week.        250.00        0.10         25.00
              RF     Draft email regarding schedule for trial preparation this week.           250.00        0.30         75.00
              RF     Revise response to Motion in Limine.                                      250.00        0.40        100.00
              RF     Revise outline for Paulyssa Hamilton.                                     250.00        0.70        175.00
              RF     Revise outline for Larry Joseph.                                          250.00        0.40        100.00
              RM     Trial preparation (meet with witness's)                                   500.00        2.50      1,250.00
              RM     Trial preparation (potential motions to exclude)                          500.00        2.70      1,350.00
              RM     Trial preparation (review exhibits)                                       500.00        3.10      1,550.00
              RH     Prepare for and meeting with Elisha Kadiri in preparation for trial;
                     review of exhibits to clarify issues for direct examination               500.00        1.50       750.00
              RH     Draft/revise motion to exclude witness, Ken Ford                          500.00        0.50       250.00
              RH     Draft/revise response to FBC's mtn in limine                              500.00        0.50       250.00

10/15/2019    PDC    Communicate with Pamela Bradford regarding Legal Media
                     availability during trial and trial responsibilities.                     115.00        0.60        69.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 40 of 49                            Page: 40
      Lois Davis                                                                                                  02/14/2020
                                                                                                     Account No: 665-001C
                                                                                                      Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                              Rate       Hours
              PDC    Communicate with Brian Kress, Legal Media, regarding trial.            115.00        0.60        69.00
              PDC    Communication with The Church Without Walls regarding business
                     records affidavit to authenticate July 3, 2011 10:00 a.m. video of
                     church services.                                                       115.00        0.60        69.00
              PDC    Communicate with plaintiff, Lois Davis regarding 2011 journals.        115.00        0.20        23.00
              PDC    Plan and prepare for trial - organize and prepare witness and trial
                     notebooks.                                                             115.00        4.20       483.00
              RF     Review pre-trial task list and items to be completed for week of
                     10/14/19                                                               250.00        0.30        75.00
              RM     Trial preparation (continue reviewing exhibits with respect to trial
                     testimony outlines).                                                   500.00        2.00      1,000.00
              RH     Review trial exhibits in prep for trial                                500.00        1.50        750.00
              RH     Analysis of FBC's offer of judgment and provisions of FRCP 68;
                     confer with co-counsel and client re same                              500.00        0.80       400.00
              RH     Discussion with Susan Raybon re potential witness testimony and
                     useful information for claims against FBC                              500.00        0.50       250.00
              RH     Discussions with Marty Gonzalez re potential witness testimony         500.00        0.50       250.00

10/16/2019    PDC    Trial exhibits - Prepare media package for Legal Media Inc. for use
                     in trial and for meeting.                                              115.00        1.30       149.50
              PDC    Trial exhibits - Trial preparation for use of exhibits during trial.   115.00        4.10       471.50
              RF     Revise to-do list and pre-trial checklist.                             250.00        0.90       225.00
              RF     Draft responses to exhibit objections.                                 250.00        0.40       100.00
              RH     Correspondence to/from FBC counsel re offer of judgment and
                     potential pretrial mediation                                           500.00        0.20       100.00
              RH     Review all 4 expert reports from R. Luke in preparation for
                     discussion re trial testimony                                          500.00        1.40       700.00

10/17/2019    PDC    Trial exhibits - Conference with Brian Kress, Legal Media and Rss
                     Hollenbeck and Ronnie Flack regarding use of trial exhibits during
                     trial.                                                                 115.00        0.80        92.00
              PDC    Continue to plan, prepare, and organize witness, trial and trial
                     exhibit notebooks for use during trial.                                115.00        4.10       471.50
              RF     Teleconference calls to reschedule expert preparation session.         250.00        0.30        75.00
              RF     Draft responses to exhibit objections.                                 250.00        3.90       975.00
              RH     Pretrial preparations (outline witness testimony with references to
                     proposed exhibits for: Lois Davis, Paulyssa Hamilton, Elisha Kadiri,
                     Larry Joseph, and Delbra Taylor)                                       500.00        4.20      2,100.00

10/18/2019    PDC    Plan and prepare for Pre-Trial Conference, admission of trial
                     exhibits and deposition designations.                                  115.00        1.10       126.50
              PDC    Communicate with Brian Kress, Legal Media regarding Thomas
                     Webb video files.                                                      115.00        0.40        46.00
              RF     Review notes on witness preparation with Elisha Kadiri.                250.00        0.80       200.00
              RF     Review notes on witness preparation with Larry Joseph.                 250.00        0.70       175.00
              RF     Attend witness preparation session with Ron Luke.                      250.00        0.80       200.00
              RH     Conference call with co-counsel and Ron Luke (expert) to prepare
                     for his direct testimony on damages                                    500.00        0.60       300.00
              RH     Trial preparation in advance of court's pretrial conference: review
                     parties' JPTO; review objections to trial exhibits; review and
                     prepare arguments re FBC's motion in limine                            500.00        3.40      1,700.00
              RH     Correspondence to/from court manager re upcoming PTC                   500.00        0.20        100.00
              RH     Correspondence to/from FBC counsel re attendance of live
                     witnesses                                                              500.00        0.20       100.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 41 of 49                             Page: 41
      Lois Davis                                                                                                   02/14/2020
                                                                                                      Account No: 665-001C
                                                                                                       Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                              Rate        Hours

10/19/2019    RF     Review RRH trial to-do list in advance of the pretrial conference.      250.00        0.20        50.00

10/20/2019    RF     Finalize response to exhibit objections.                                250.00        0.90       225.00
              RF     Draft responses to witness objections.                                  250.00        0.60       150.00

10/21/2019    PDC    Deposition - Draft and revise Kent Edwards deposition designations
                     for submission to court.                                                115.00        0.60        69.00
              PDC    Draft subpoenas to testify for Thomas Webb and Jo Ann Cosbey.           115.00        0.80        92.00
              PDC    Communicate with court reporters, Gayle Dye and Johnny Sanchez
                     regarding rough drafts of daily trial transcripts.                      115.00        0.70        80.50
              PDC    Trial exhibits - Revise Plaintiffs Trial Exhibit 37.                    115.00        0.60        69.00
              PDC    Trial exhibits - Prepare Plaintiff's Amended Trial Exhibit chart.       115.00        1.80       207.00
              PDC    Attended Pre-Trial Conference.                                          115.00        3.00       345.00
              PDC    Trial exhibits - Prepare spreadsheet to track trial exhibits used
                     during trial.                                                           115.00        1.20       138.00
              RF     Draft trial strategy and potential demonstrative idea.                  250.00        0.30        75.00
              RF     Review pretrial checklist and review Russ's email with notes.           250.00        0.90       225.00
              RF     Attend pre-trial conference in Judge Hanen's Court.                                   3.30          n/c
              RF     Conference call with Lois to leave a message regarding a meeting
                     and draft email regarding the same to RRH.                              250.00        0.10        25.00
              RF     Draft email to Russ regarding demonstrative photograph of the
                     justice center.                                                         250.00        0.10        25.00
              RF     Review internet searches for source of justice center photograph
                     and draft email regarding the same.                                     250.00        0.10        25.00
              RF     Conference call with Lois regarding meeting on Wednesday
                     morning.                                                                250.00        0.10         25.00
              RM     Prepare for pre-trial conference.                                       500.00        1.50        750.00
              RM     Attend pre-trial conference.                                            500.00        2.50      1,250.00
              RM     Prepare for trial based on results of pre-trial conference (adjust
                     arguments based on Court's resolution of motion to exclude
                     references to sexual harassment, adjust exhibits, adjust case for
                     exclusion of Ford).                                                     500.00        2.70      1,350.00
              RH     Prepare for pretrial conference (review pleadings, pending exhibit
                     objections, pending deposition objections)                              500.00        2.50      1,250.00
              RH     Attend and participate at pretrial conference                           500.00        2.50      1,250.00
              RH     Teleconf with client following pretrial conference to prep for
                     meeting and update on status of case                                    500.00        0.50       250.00
              RH     Efforts to locate available mediator (multiple phone calls and emails
                     to various mediators)                                                   500.00        0.50       250.00

10/22/2019    PDC    Trial exhibits - Communication with Brian Kress, Legal Media Inc
                     regarding Davis 5, 37 and 63 and FBC 5 and subsequent revisions.        115.00        0.30        34.50
              PDC    Communication with The Church Without Walls regarding business
                     records affidavit from Levell Banks regarding July 3, 2011 10:00
                     a.m. service video.                                                     115.00        0.60        69.00
              PDC    Draft and revise Russ Hollenbeck trial notebook subsequent to
                     Pre-Trial Conference rulings.                                           115.00        1.00       115.00
              PDC    Trial exhibits - Complete index of admitted trial exhibits.             115.00        1.20       138.00
              PDC    Draft and revise pre-trial conference notes.                            115.00        0.80        92.00
              PDC    Draft subpoena to testify to Wildens Leveque                            115.00        0.40        46.00
              PDC    Draft subpoena to testify for Elisha Kadiri.                            115.00        0.60        69.00
              PDC    Draft and revise subpoena to testify for Larry Joseph.                  115.00        0.40        46.00
              PDC    Communicate with Larry Joseph regarding subpoena to testify.            115.00        0.60        69.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 42 of 49                              Page: 42
      Lois Davis                                                                                                    02/14/2020
                                                                                                       Account No: 665-001C
                                                                                                        Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                                Rate       Hours
              PDC    Plan and prepare for trial.                                              115.00        1.00       115.00
              RF     Conference call with Delbra Taylor.                                      250.00        0.90       225.00
              RM     Review various Fifth Circuit cases sketching out undue hardship
                     defense for trial preparation.                                           500.00        3.20      1,600.00
              RH     Meeting with witness (D. Taylor) in preparation for trial testimony      500.00        0.80        400.00
              RH     Efforts to locate available mediator (multiple phone calls; emails)      500.00        0.50        250.00

10/23/2019    RF     Attend witness preparation session with Lois Davis.                      250.00        1.80       450.00
              RF     Draft witness outline for Lois Davis.                                    250.00        1.80       450.00
              PDC    Office conference with Russ Hollenbeck, Ronnie Flack and
                     witness, Lois Davis for witness preparation for trial testimony.         115.00        2.10       241.50
              PDC    Communicate with Johnny Sanchez regarding realtime rough draft
                     daily transcripts.                                                       115.00        0.40        46.00
              PDC    Plan and prepare for documentation to Russ Hollenbeck in
                     preparation for mediation.                                               115.00        2.30       264.50
              PDC    Draft and revise notes from Lois Davis witness preparation session.      115.00        1.00       115.00
              PDC    Communicate with team and Legal Media, Inc. regarding court
                     breakout room.                                                           115.00        0.40         46.00
              RH     Meeting with client to review exhibits and prepare for trial testimony   500.00        2.40      1,200.00
              RH     Efforts to secure/confirm available mediator (A. Levin) and
                     correspondence to/from his office                                        500.00        0.40       200.00

10/24/2019    RF     Review email from RRH regarding mediation and exhibits and draft
                     email regarding the same.                                                250.00        0.10        25.00
              RF     Draft witness outline for Lois Davis.                                    250.00        3.50       875.00
              PDC    Continue to plan and prepare for documentation to Russ
                     Hollenbeck in preparation for mediation.                                 115.00        2.20       253.00
              PDC    Draft and revise subpoena to testify to Kent Edwards.                    115.00        0.40        46.00
              RM     Prepare for mediation (review demands, potential defenses, and
                     risks of trial)                                                          500.00        3.00      1,500.00
              RH     Prepare for mediation (analysis of parties' pleadings, witness
                     testimony, and recent federal court awards in this district re
                     attorneys' fees at various rates for similar claims)                     500.00        1.70       850.00
              RH     Correspondence to/from mediator's office with requested materials        500.00        0.50       250.00
              RH     Correspondence to/from opposing counsel re available insurance
                     coverage                                                                 500.00        0.20       100.00

10/25/2019    RF     Revise Elisha Kadiri witness outline.                                    250.00        0.90       225.00
              RF     Review trial strategy and outline.                                       250.00        0.80       200.00
              PDC    Revise and finalize subpoenas to testify for Larry Joseph and
                     Elisha Kadiri for service.                                               115.00        0.30         34.50
              RM     Attend mediation.                                                        500.00        8.00      4,000.00
              RH     Attend and participate in mediation                                      500.00        8.00      4,000.00
              RH     Meeting with trial team to finalize schedule for in-person witness
                     meetings, prep of witness outlines, and subpoenas for trial
                     witnesses                                                                500.00        0.50       250.00

10/26/2019    RF     Revise Elisha Kadiri witness outline.                                    250.00        0.70       175.00
              PDC    Communicate with Elisha Kadiri, Larry Joseph and Paulyssa
                     Hamilton regarding details of trial testimony logistics for October
                     30, 2019.                                                                115.00        1.10       126.50
              RH     Trial preparations (review exhibits for direct and cross-exam
                     questions)                                                               500.00        3.40      1,700.00
              RH     Trial preparations (revise outline of direct questions for Lois Davis)   500.00        1.40        700.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 43 of 49                           Page: 43
      Lois Davis                                                                                                 02/14/2020
                                                                                                    Account No: 665-001C
                                                                                                     Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                             Rate       Hours
              RH     Trial preparations (prepare outline of opening statement)             500.00        1.10       550.00
              RH     Trial preparations (analysis of strategy for order of witnesses,
                     confer with co-counsel re division of witness examination)            500.00        0.40       200.00

10/27/2019    RF     Revise Paulyssa Hamilton's witness outline.                           250.00        0.10        25.00
              RF     Revise Larry Joseph's witness outline.                                250.00        0.90       225.00
              RF     Review business record affidavit hearsay exception and draft email
                     regarding form for creation of business record affidavit for the
                     service video.                                                        250.00        0.30        75.00

10/28/2019    RF     Revise business record affidavit for the church without walls.        250.00        0.30        75.00
              RF     Draft cross outline for Edwards.                                      250.00        1.50       375.00
              RF     Finalize Business Record Affidavit.                                   250.00        0.20        50.00
              RF     Review Lois Davis outline, draft trial outline, and prepare for
                     meeting with Lois Davis.                                              250.00        1.70       425.00
              RF     Attend meeting with Lois Davis to review outline and exhibits.        250.00        3.80       950.00
              RF     Finalize Lois Davis keyword outline.                                  250.00        0.90       225.00
              RF     Draft and revise Delbra Taylor's outline.                             250.00        1.40       350.00
              PDC    Office conference with client, Lois Davis, Russ Hollenbeck, Ronnie
                     Flack and co-counsel, Joseph Ahmad for witness preparation for
                     trial testimony.                                                      115.00        3.50       402.50
              PDC    Review and identify Thomas Webb deposition exhibits for
                     co-counsel, Joseph Ahmad.                                             115.00        0.60        69.00
              PDC    Review document production for additional emails per Russ
                     Hollenbeck request.                                                   115.00        0.80        92.00
              PDC    Communicate with Elisha Kadiri regarding service of subpoena to
                     testify at trial.                                                     115.00        0.70        80.50
              PDC    Communicate with The Church Without Walls, Daniel Williams,
                     Church Administrator regarding business affidavit for video of July
                     3, 2011 church service.                                               115.00        0.80        92.00
              PDC    Plan and prepare trial witness notebooks for Paulyssa Hamilton,
                     Larry Joseph and Elisha Kadiri trial testimony.                       115.00        1.10       126.50
              PDC    Communicate with Johnny Sanchez, court reporter regarding trial
                     testimony rough draft transcripts.                                    115.00        0.60        69.00
              PDC    Communicate with Legal Media Inc. regarding witness outlines and
                     witness order for trial testimony.                                    115.00        0.40         46.00
              RM     Prepare for trial (work on witness preparation).                      500.00        3.00      1,500.00
              RM     Prepare for trial (review potential issues for JMOL/Rule 50(a)
                     motion)                                                               500.00        4.70      2,350.00
              RH     Trial preparations (review deposition testimony of R. Webb, K.
                     Edwards, J. Cosbey to prepare potential cross-exam questions)         500.00        4.20      2,100.00
              RH     Trial preparations (revise outline of direct exam questions for E.
                     Kadiri, L. Joseph, and P. Hamilton)                                   500.00        1.20       600.00
              RH     Trial preparations (prepare outline for opening statement)            500.00        1.30       650.00
              RH     Correspondence to/from court coordinator and all counsel re status
                     of trial setting                                                      500.00        0.20       100.00

10/29/2019    RF  Witness preparation, outline drafting, direct practice, and opening
                  drafting.                                                                250.00        9.10      2,275.00
              TCW Review and comment on draft opening statement.                           500.00        0.80        400.00
              PDC Communicate with Elisha Kadiri regarding service of subpoena to
                  testify at trial.                                                        115.00        0.90       103.50
              PDC Communicate with Legal Media, Inc. regarding trial court needs
                  and responsibilities.                                                    115.00        0.30        34.50
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 44 of 49                               Page: 44
      Lois Davis                                                                                                     02/14/2020
                                                                                                        Account No: 665-001C
                                                                                                         Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                                Rate        Hours
              PDC    Communicate with Daniel Williams, Church Administrator at The
                     Church Without Walls regarding authentication of July 3, 2011
                     10:00 a.m. video.                                                         115.00        0.20        23.00
              PDC    Communication with trial team regarding subpoena to testify at trial
                     to Thomas Webb.                                                           115.00        0.30        34.50
              PDC    Trial exhibits - Miscellaneous - Travel to The Church Without Walls
                     and notary public to obtain signed business affidavit to authenticate
                     Trial Exhibit 63, July 3, 2011 10:00 a.m. video of church services.       115.00        3.20       368.00
              PDC    Revise, edit and complete preparation of trial witness notebooks for
                     trial testimony of Elisha Kadiri, Larry Joseph and Paulyssa
                     Hamilton.                                                                 115.00        1.00       115.00
              PDC    Begin preparation of trial witness notebooks for Lois Davis and
                     Delbra Taylor trial testimony.                                            115.00        1.00       115.00
              PDC    Communicate with Ruth Deres, Ahmad Zavitsanos Anaipakos
                     Alvavi Mensing paralegal regarding trial logistics.                       115.00        0.40        46.00
              PDC    Office conference with client, Lois Davis, Russ Hollenbeck, Ronnie
                     Flack and co-counsel, Joseph Ahmad for witness preparation for
                     trial testimony.                                                          115.00        1.90        218.50
              RM     Prepare for trial (review opening statement and other outlines)           500.00        3.50      1,750.00
              RM     Prepare for trial (review various legal issues for trial including jury
                     charge issues)                                                            500.00        4.00      2,000.00
              RH     Final trial preparations (review exhibits, revise outline of direct and
                     cross-exam questions for fact witnesses, finalize outline of opening
                     statement)                                                                500.00        8.40      4,200.00

10/30/2019    RF     Attend Day 1 of trial.                                                    250.00       10.20      2,550.00
              RF     Attend trial preparation for day 2.                                       250.00        3.70        925.00
              TCW    Attend trial for parts of jury selection and opening statements.          500.00        3.50      1,750.00
              PDC    Plan and prepare for trial.                                               115.00        1.80        207.00
              PDC    Attend and assist / participate in jury voir dire and trial.              115.00        8.50        977.50
              PDC    Review rough draft transcript for exhibits used during trial to
                     confirm on trial exhibit index.                                           115.00        0.80        92.00
              PDC    Review and analyze document production and deposition exhibits
                     for information for co-counsel in preparation for Thomas Webb and
                     kent Edwards trial testimony.                                             115.00        0.60        69.00
              PDC    Office conference with client, Lois Davis, Russ Hollenbeck, Ronnie
                     Flack and co-counsel, Joseph Ahmad and Ruth Deres (paralegal)
                     for witness preparation for trial testimony.                              115.00        0.70        80.50
              PDC    Office conference with witness, Delbra Taylor, Russ Hollenbeck,
                     Ronnie flack and co-counsel, Joseph ahmad and ruth Deres
                     (paralegal) for witness preparation for trial testimony.                  115.00        0.70         80.50
              RM     Attend trial                                                              500.00        8.00      4,000.00
              RM     Work on issues for next day of trial, particularly work on testimony
                     and jury charge.                                                          500.00        2.50      1,250.00
              RH     Attend and participate at trial                                           500.00        9.00      4,500.00
              RH     Preparation for next day of trial (meet with fact witnesses, Lois
                     Davis and Delbra Taylor to prepare for direct and cross-exam)             500.00        3.50      1,750.00
              RH     Review proposed jury charge instructions and questions in
                     preparation for charge conference                                         500.00        0.50       250.00

10/31/2019    RF  Attend Day 2 of trial.                                                       250.00        9.60      2,400.00
              RF  Draft notes on closing.                                                      250.00        0.60        150.00
              TCW Attend trial for Lois Davis' testimony and other witnesses;
                  discussion with court re jury charge.                                        500.00        7.50      3,750.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 45 of 49                            Page: 45
      Lois Davis                                                                                                  02/14/2020
                                                                                                     Account No: 665-001C
                                                                                                      Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                             Rate        Hours
              PDC    Communicate with Larry Joseph regarding trial attendance for
                     further testimony.                                                     115.00        0.40        46.00
              PDC    Plan and prepare for trial.                                            115.00        2.00       230.00
              PDC    Attend and assist / participate at jury charge conference and trial.   115.00        8.20       943.00
              PDC    Review rough draft transcript for exhibits used during trial to
                     confirm on trial exhibit index.                                        115.00        0.40        46.00
              PDC    Review and locate information for co-counsel, Joseph Ahmad in
                     preparation for Dr. Ron Luke trial testimony.                          115.00        0.40         46.00
              RM     Attend trial.                                                          500.00        8.00      4,000.00
              RM     Draft motion for judgment as a matter of law.                          500.00        3.40      1,700.00
              RH     Attend and participate at trial                                        500.00        9.50      4,750.00
              RH     Preparation for next day of trial (outline closing arguments)          500.00        1.70        850.00
              RH     Review court's proposed jury charge instructions and questions in
                     preparation for charge conference                                      500.00        1.30       650.00
              RH     Review/revise draft JMOL for plaintiff                                 500.00        0.50       250.00

11/01/2019    RH  Attend and participate at trial                                           500.00        9.50      4,750.00
              PDC Attend and assist / participate at trial.                                 115.00        8.90      1,023.50
              RF  Attend expert preparation session.                                        250.00        1.60        400.00
              RF  Attend charge conference.                                                 250.00        0.80        200.00
              RF  Attend Day 3 of trial.                                                    250.00        8.50      2,125.00
              RM  Draft/revise JMOL for filing today in Court.                              500.00        5.50      2,750.00
              RM  Attend trial and await verdict re: same. Receive verdict and ensure
                  consistency.                                                              500.00        6.50      3,250.00
              TCW Attend trial to discuss jury charge and hear final arguments              500.00        6.20      3,100.00

11/02/2019    RM     Analyze and draft potential documents for post-trial work.             500.00        2.20      1,100.00

11/03/2019    PDC    Review and respond to emails regarding trial transcript.               115.00        0.30        34.50
              RM     Review/analyze post-judgment motions and prepare outline for
                     same.                                                                  500.00        3.00      1,500.00

11/04/2019    RH     Analysis of rough trial transcripts of days 1, 2, and 3 of trial in
                     preparation for post-trial briefing and JMOLs                          500.00        4.30      2,150.00

11/09/2019    RM     Analyze Fifth Circuit attorney fees cases and begin analyzing
                     attorney fee petition.                                                 500.00        3.50      1,750.00

11/23/2019    RM     Complete draft of motion for judgment and outline of motion for
                     fees.                                                                  500.00        8.00      4,000.00

11/26/2019    RM     Continue drafting motion for fees.                                     500.00        4.50      2,250.00

12/04/2019    RH     Draft/revise motion for entry of judgment.                             500.00        1.20       600.00

12/05/2019    TCW Review and comment on draft motion for entry of judgment.                 500.00        1.00       500.00
              RH  Further revisions to motion for entry of judgment; forward to
                  co-counsel for review.                                                    500.00        0.50       250.00

12/09/2019    RH     Final revisions/edits to motion for entry of judgment.                 500.00        0.50       250.00

12/11/2019    RM     Work on fees petition among other things (analyzing prior cases
                     with fees in Title VII).                                               500.00        1.50       750.00
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 46 of 49                                  Page: 46
      Lois Davis                                                                                                        02/14/2020
                                                                                                           Account No: 665-001C
                                                                                                            Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                                                                   Rate        Hours
12/12/2019    RM     Work on fees petition among other things (analyzing prior cases
                     with fees in Title VII).                                                     500.00        0.70       350.00

12/13/2019    RM     Work on fees petition among other things (analyzing prior cases
                     with fees in Title VII).                                                     500.00        2.50      1,250.00

12/15/2019    RM     Continue work on fees petition.                                              500.00        2.00      1,000.00

12/16/2019    RM     Continue drafting fees petition.                                             500.00        2.50      1,250.00

12/17/2019    RM     Drafting motion for fees.                                                    500.00        2.00      1,000.00
              RH     Correspondence to/from client re status of proceedings.                      500.00        0.20        100.00
              RH     Correspondence to/from counsel at Stanford (B. Fletcher) re status
                     of proceedings and potential declaration in support of attorneys'
                     fees motion.                                                                 500.00        0.40       200.00

12/30/2019    RM  Review opposition to motion to enter judgment and consider filing
                  response.                                                                       500.00        1.00       500.00
              TCW Review response from Ft Bend on our motion for judgment.                        500.00        0.40       200.00
              RH  Analysis of defendant's response to motion for judgment.                        500.00        0.50       250.00
              RH  Correspondence to/from client re status of proceedings.                         500.00        0.40       200.00

01/07/2020    RH     Correspondence to/from B. Fletcher re declaration ISO fees
                     application                                                                  500.00        0.20       100.00
              RH     Analysis of B. Fletcher's declaration ISO fees application                   500.00        0.50       250.00
              RH     Draft/revise fees application for plaintiff                                  500.00        1.40       700.00

01/27/2020    RM     Draft reply brief with respect to final judgment motion.                     500.00        3.00      1,500.00

01/28/2020    RM     Review district court's order and consider next steps.                       500.00        1.50       750.00
              RH     Analysis of court's order re partial rendition of judgment for
                     compensatory damages                                                         500.00        0.40       200.00
              RH     Correspondence to/from client re status of case                              500.00        0.20       100.00
              RH     Correspondence to/from co-counsel re status of case                          500.00        0.20       100.00

01/29/2020    RM     Continue reviewing fees in order to ensure that billing judgment
                     exercised                                                                    500.00        2.50      1,250.00

01/31/2020    RM     Continue reviewing bills for submission to district court.                   500.00        1.00       500.00
                     For Current Services Rendered                                                           2329.50 1,011,940.50
                     Total Non-billable Hours                                                                 160.30

                                                           Recapitulation
                Timekeeper                                               Hours             Rate          Total
                Thomas C. Wright                                          31.00         $500.00     $15,500.00
                Raffi Melkonian                                         417.70           350.00     146,195.00
                Raffi Melkonian                                       1,117.10           500.00     558,550.00
                Ronnie Flack                                            103.90           250.00      25,975.00
                Russ Hollenbeck                                         493.10           500.00     246,550.00
                Phyllis Darden-Caldwell                                 166.70           115.00      19,170.50
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 47 of 49                                  Page: 47
      Lois Davis                                                                                                        02/14/2020
                                                                                                           Account No: 665-001C
                                                                                                            Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


                                                           Expenses

02/28/2014           Postage charges, February 2014                                                                         25.07
05/31/2014           Photocopy charges , May 2014                                                                           11.00
06/02/2014           Airfare- Oral Argument in New Orleans- Russ Hollenbeck                                                504.50
06/02/2014           Taxi fares- Oral Argument in New Orleans- Russ Hollenbeck                                              80.00
06/02/2014           Parking and mileage- Oral Argument in New Orleans- Russ Hollenbeck                                     47.25
06/02/2014           Meals- Oral Argument in New Orleans- Russ Hollenbeck                                                   40.57
06/16/2014           Airfare to/fromNew Orleans 6/2/14 - Raffi Melkonian                                                   448.50
06/16/2014           Hotel for hearing 6/2/14 - Raffi Melkonian                                                            208.19
02/04/2015           Parking - Russ Hollenbeck                                                                               9.00
02/28/2015           Postage charges, February 2015                                                                          0.96
08/12/2015           Parking for scheduled conference - Russ Hollenbeck                                                      9.00
09/08/2015           Federal Express Corporation, 9/10 - Ron Luke JD, PhD                                                   21.58
09/30/2015           Photocopy charges - September 2015                                                                      0.50
01/31/2016           Photocopy charges - January 2016                                                                       45.50
01/31/2016           Postage - January 2016                                                                                  0.49
01/31/2016           Postage - January 2016                                                                                  7.89
02/29/2016           Photocopy charges - February 216                                                                       83.60
02/29/2016           Postage - February 2016                                                                                 0.48
03/31/2016           Photocopy charges - March 2016                                                                        152.70
03/31/2016           Postage - March 2016                                                                                   22.29
04/30/2016           Photocopy charges - April 2016                                                                          6.50
05/16/2016           Meals - Russ Hollenbeck                                                                                22.49
05/16/2016           Meals - Russ Hollenbeck                                                                                22.49
05/31/2016           Photocopy charges - May 2016                                                                            5.00
08/31/2016           Postage - August 2016                                                                                   6.46
08/31/2016           Photocopy charges - August                                                                             20.90
09/30/2016           Photocopy charges -September 2016                                                                      16.30
01/31/2017           Photocopy charges for January 2017                                                                     47.90
03/31/2017           Photocopy charges - March 2017                                                                         27.60
10/13/2017           Reimb RH Parking for oral argument attendance                                                          25.00
11/30/2018           Postage charges-November 2018                                                                           0.47
01/24/2019           RH Reimbursement - Airport parking for travel to Washington, D.C. for meeting with
                     Office of Solicitor General.                                                                           44.00
01/24/2019           RH Reimbursement - Flight for travel to Washington, D.C. for meeting with Office of
                     Solicitor General.                                                                                   1,243.96
01/24/2019           RH Reimbursement - Meal expense during travel to Washington, D.C. for meeting
                     with Office of Solicitor General.                                                                     104.80
01/24/2019           RM Reimbursement - Flight to Washington, D.C. for meeting with Office of Solicitor
                     General.                                                                                             1,215.96
01/25/2019           RH Reimbursement - Taxi transportation during travel to Washington, D.C. for
                     meeting with Office of Solicitor General.                                                              25.00
01/25/2019           RH Reimbursement - Uber transportation for travel to Washington, D.C. for meeting
                     with Office of Solicitor General.                                                                      36.41
01/25/2019           RH Reimbursement - Meal expense during travel to Washington, D.C. for meeting
                     with Office of Solicitor General.                                                                      15.26
01/25/2019           RH Reimbursement - Meal expense during travel to Washington, D.C. for meeting
                     with Office of Solicitor General.                                                                     127.80
01/26/2019           RM Reimbursement - Hotel charges for Raffi Melkonian during stay in Washington,
                     D.C. for meeting with Office of Solicitor General.                                                    530.12
01/26/2019           RM Reimbursement - Hotel charges for Russ Hollenbeck during stay in
                     Washington, D.C. for meeting with Office of Solicitor General.                                        530.12
01/31/2019           Postage - January 2019                                                                                  0.50
04/11/2019           Reimb RM Flight-Soutwest Airlines-Houston to San Jose                                                 214.98
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 48 of 49                                  Page: 48
      Lois Davis                                                                                                        02/14/2020
                                                                                                           Account No: 665-001C
                                                                                                            Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


04/11/2019           Reimb RM Taxi-Uber                                                                                     36.66
04/11/2019           Reimb RM Taxi-Uber                                                                                      9.39
04/11/2019           Reimb RM Taxi-Uber                                                                                     10.51
04/12/2019           Reimb RM Flight-Southwest Airlines-Oakland to Houston                                                 214.98
04/12/2019           Reimb RM Hotel-San Francisco Marriott Union Square-Checked in 04/11 and
                     Checked out 04/12/19                                                                                  379.78
04/12/2019           Reimb RM BART                                                                                          11.00
04/15/2019           Reimb RM Flight-Southwest Airlines-Roundtrip Houston to Wash. D.C.                                    325.96
04/15/2019           Reimb RM Hotel-Airbnb Checked in 04/15 and checked out 04/23 (Final Payment)                          968.80
04/15/2019           Reimb RM Hotel-Airbnb-Checked in 04/15 and checked out 04/23/19 (50% deposit)                         968.80
04/15/2019           Reimb RM Taxi-Uber                                                                                     11.32
04/17/2019           Reimb RH Flight-Southwest AIrlines-Roundtrip Houston to Washington DC                                 325.96
04/21/2019           Reimb RM Taxi-Uber                                                                                     10.96
04/22/2019           Reimb RH Travel Expenses for preparing for and attending the oral argument in
                     Washington DC from 4/17-4/22                                                                         2,767.42
04/22/2019           Reimb RH Meals-in Washington DC for attending oral argument                                            229.25
04/22/2019           Reimb RM Taxi-Uber                                                                                      27.58
04/23/2019           Reimb RM Parking-New South Parking                                                                     216.00
05/02/2019           Travel expense - Lois Davis (airfare roundtrip to DC) 4.20-4.23.19                                     319.96
08/31/2019           Photocopy charges for August 2019                                                                      311.50
09/30/2019           Photocopy charges for September 2019                                                                    92.00
10/29/2019           Travel expense - Darden-Caldwell, Phyllis, mileage to obtain affidavis by Levell
                     Banks.                                                                                                 23.20
10/29/2019           Darden-Caldwell, Phyllis- reimburse for Notary at Postal N Shipping Center for
                     affidavit.                                                                                               6.32
10/30/2019           Reimb RH Parking for hearing                                                                            12.00
10/30/2019           Reimb RF Parking for trial                                                                              12.00
10/31/2019           Photocopy charges for October 2019                                                                     559.10
10/31/2019           Reimb RH Parking for hearing                                                                            12.00
10/31/2019           Legal Media Incorporated -Invoice 36021-1-Trial prep                                                 6,350.00
10/31/2019           Legal Media Incorporated -Invoice 35958-2-Editing video clips for trial                                370.00
10/31/2019           Reimb RF Parking for trial                                                                              12.00
11/01/2019           Travel expense - Darden-Caldwell, Phyllis, mileage & parking at U.S. District Court
                     for 3 days (10/30,10/31,11/1).                                                                         62.10
11/01/2019           Reimb RH Parking for hearing                                                                           12.00
11/01/2019           Reimb RF Parking for trial                                                                             12.00
01/31/2020           Photocopy charges for January 2020                                                                      0.80
                     Total Expenses                                                                                     20,690.44

                                                           Advances

12/31/2013           Filing fee for appeal 10/10/13 - Raffi Melkonian                                                       455.00
09/30/2014           Case searches and document printing, September 2014; Lexis Nexis                                       277.35
01/22/2015           Delivery to Supreme Court Clerk 1/19/15 - Federal Express Corporation                                   45.29
03/30/2015           Legal brief copies - Cockle Printing                                                                   500.00
03/31/2015           Outside Copying - Cockle Printing                                                                      589.09
04/02/2015           Delivery to K. Buzzard 3/30/15 - Federal Express Corporation                                            26.43
09/18/2015           Expert Retainer - Research & Planning Consultants, L.P.                                              2,500.00
09/18/2015           Delivery, Federal Express Corporation, 9/18 - Dr. Ron Luke                                              16.44
11/03/2015           Research & Planning Consultants, L.P., Invoice 11448                                                 6,225.00
01/25/2016           Delivery Federal Express Corporation- Dr. Ron Luke                                                      18.03
01/31/2016           Video Deposition - T. Webb - Legal Media Incorporated                                                  708.50
02/05/2016           Transcription fees - original and 1 copy of transcript - Reimb Tom Wright                              689.74
02/11/2016           Deposition - T. Webb - Nell McCallum                                                                   689.74
               Case 4:12-cv-00131 Document 105-3 Filed on 02/14/20 in TXSD Page 49 of 49                                Page: 49
      Lois Davis                                                                                                      02/14/2020
                                                                                                         Account No: 665-001C
                                                                                                          Invoice No:     50457
      Davis v Fort Bend County, Texas
      In the Southern District of Texas


02/25/2016           Deposition - K. Edwards Nell McCallum & Associates, Inc.                                             359.13
02/25/2016           Deposition - J. Cosbey - Nell McCallum & Associates, Inc.                                            256.21
02/28/2016           Deposition - Legal Media Incorporated                                                                587.25
03/29/2016           Certified Copies - Texas Workforce Commission                                                         19.50
05/01/2016           Consultants - Research & Planning Consultants, L.P. , Invoice 11707                                1,375.00
05/12/2016           Mediation - Bergman ADR Group                                                                      1,900.00
05/12/2016           Delivery - Federal Express Corporation                                                                31.47
09/01/2016           Consultants - Research & Planning Consultants, L.P., Invoice 12015                                 1,375.00
01/11/2017           Delivery - US Court of Appeals - Federal Express Corporation                                          40.49
06/30/2017           Pacer-Case information printed during 04/01/17 to 06/30/17                                             0.30
09/27/2017           Federal Express Corporation-Invoice 5-951-53104 Delivery from Wright & CLose to
                     Mr. Randall W.Morse                                                                                  18.95
11/12/2018           Federal Express Corporation -Invoice 6-370-23344-Delivery from Wright Close &
                     Barger to Supreme Court of the United States                                                         32.96
01/22/2019           Federal Express Corporation - Delivery to Noel J. Francisco, Solicitor General at
                     U.S. Department of Justice                                                                           89.85
03/26/2019           Federal Express Corporation -Invoice 6-511-60831-Delivery from Wright Close &
                     Barger, LLP to the Supreme Court of the United States                                                34.15
08/31/2019           Research & Planning Consultants, L.P. -Invoice 14966-Expert services rendered
                     08/27/19 to 08/30/19                                                                                885.00
09/27/2019           Mach 5 Couriers -Invoice 51384-Delivery from Wright Close & Barger to Ahmad                          36.80
09/30/2019           Research & Planning Consultants, L.P. -Invoice 15086-Expert services rendered
                     September 2019                                                                                      903.75
10/02/2019           Mach 5 Couriers -Invoice 51727-Delivery from Wright Close & Barger to Legal
                     Media                                                                                                27.80
10/07/2019           Gurrola Reprographics, Inc. -Invoice 248239-Outside Printing                                        853.31
10/08/2019           Mach 5 Couriers -Invoice 51727-Delivery from Wright Close & Barger to Fort Bend
                     County                                                                                                47.50
10/16/2019           Gurrola Reprographics, Inc. -Invoice 248608-Outside printing                                         496.43
10/16/2019           Gurrola Reprographics, Inc. -Invoice 248616-Outside Printing                                       1,965.27
10/16/2019           Federal Express Corporation -Invoice 6-777-63490-Delivery from Wright Close &
                     Barger to Joseph Ahmad                                                                                31.37
10/24/2019           The Levin Law Group, P.C. - Mediation Fee                                                          2,145.00
10/28/2019           J. Sanchez, Court Reporter -Deposit for court reporter for trial rough drafts.                     2,745.00
10/28/2019           Mach 5 Couriers -Invoice 52066-Delivery from Wright Close & Barger to Johnny
                     Sanchez                                                                                              32.50
10/31/2019           Easy Serve -Invoice 334-26801701-Subpoena to appear served to Thomas Webb                           263.56
10/31/2019           Easy Serve -Invoice 334-26798902-Subpoena to appear served on Larry Joseph                          245.23
10/31/2019           Easy Serve -Invoice 334-26798901-Subpoena to appear served to Elisha Kadiri                         263.54
11/08/2019           Research & Planning Consultants, L.P. -Invoice 15193-Expert services rendered
                     10/10 to 11/1/19                                                                                   5,789.37
12/31/2019           Outside Copying Quarterly Pacer costs                                                                 50.60
                     Total Advances                                                                                   35,642.90

                     Total Current Work                                                                             1,068,273.84


                     Balance Due                                                                                  $1,068,273.84
